Version de signature

PROTOCOLE D’ACCORD

2
EN DATE DU _4 AvaŸ. 2016

— ENTRE -
HIGHWIND PROPERTIES LIMITED
DEZITA INVESTMENTS SARL

LA GÉNÉRALE DES CARRIÈRES ET DES MINES

— EN PRÉSENCE DE —

LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO

Version de signature

TABLE DES MATIÈRES

ARTICLES

1. INTERPRÉTATION
2. OBJET... "

3. PRIX DE CESSION ET MODALITÉS DE PAIEMENT
4. CESSION DES ACTIONS CÉDÉES
5. CESSION DU PERMIS CÉDÉ..
6. CONDITIONS DE RÉALISATION...
7. RÉALISATION
8. RÉSILIATION DE LA CONVENTION DE JOINT-VENTURE..
9. ROYALTIES.
10, DÉCLARATIONS ET GARANTIES.
11. ENGAGEMENTS.

12. DROIT DE PREMIER REFUS OCTROYÉ PAR GÉCAMINES À
HIGHWIND AU TITRE DE LA VENTE DU PE 7044.

13. AUTRES STIPULATIONS
14. LANGUE
15. DROIT APPLICABL
16. RÈGLEMENT DES DIFFÉRENDS
17. FORMALITÉS...
ANNEXE 1 COORDONNÉES DE NOTIFICATION
ANNEXE 2 CONTRAT DE CESSION D’ACTIONS
ANNEXE 3 ACTE DE CESSION DE DROITS MINIERS
ANNEXE 4 CONVENTION DE RÉSILIATION
ANNEXE 5 PE 7044...

Version de signature

CE PROTOÇOLE D’ACCORD (LE « PROTOCOLE ») EST CONCLU LE
L 2016 ENTRE :

@ HIGHWIND PROPERTIES LIMITED, une société constituée selon les lois
applicables aux Iles Vierges Britanniques, ayant son siège social sis Trident
Chambers, P.O. Box 146, Road Town / Tortola, Iles Vierges Britanniques,
représentée aux fins des présentes par Leon LOMBARD en sa qualité de Directeur
de ENRC Management (Congo) Limited, administrateur de HIGHWIND
PROPERTIES LIMITED,

ci-après dénommée « HIGHWIND »,

(2) DEZITA INVESTMENTS SARL, une société à responsabilité limitée de droit
congolais, au capital social de 550.000.000 francs congolais (CDF), immatriculée au
Registre du Commerce et du Crédit Mobilier de Lubumbashi sous le numéro
CD/L’SHI/RCCM/14-B-1468, numéro d’identification nationale 6-128-N5329A,
ayant son siège social sis 238, Route Likasi, Commune Annexe, Lubumbashi,
République Démocratique du Congo, représentée aux fins des présentes par Luck
MUMBA et Lisa WAKE, Gérants,

ci-après dénommée « DEZITA »,
ET

G) LA GÉNÉRALE DES CARRIÈRES ET DES MINES, une société anonyme
unipersonnelle avec conseil d’administration de droit congolais, en abrégé
«GÉCAMINES SA», en sige «GCM S.A.», au capital social de
2.401.500.000.000 francs congolais (CDF), immatriculée au Registre du Commerce
et du Crédit Mobilier de Lubumbashi sous le numéro CD/L’SHI/RCCM/14-B-
1678, numéro d’identification nationale 6-193-A01000M et numéro d'identification
fiscale AO7O114F, ayant son siège social sis 419, boulevard Kamanyola, BP 450,
Lubumbashi, République Démocratique du Congo, représentée aux fins des
présentes par Albert YUMA MULIMBI, Président du Conseil d'Administration, et
Jacques KAMENGA TSHIMUANGA, Directeur Général a.i.,

ci-après dénommée « GÉCAMINES »
EN PRÉSENCE DE

@) LA COMPAGNIE DE TRAITEMENT DES REJEIS DE
KINGAMYAMBO, une société anonyme avec conseil d'administration de droit
congolais, en abrégé « METALKOL S.A.», au capital social de 18.500.000.000
francs congolais (CDF), immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le numéro CD/L’SHI/RCCM/14-B-049, numéro
d'identification nationale 01.128-N58248X et numéro d'identification fiscale
A1007580B, ayant son siège social sis 238, Route de Likasi, Commune Annexe,
Lubumbashi, République Démocratique du Congo, représentée aux fins des
présentes par Patrick MULUMBA, Président — Directeur Général,

ci-après dénommée « METALKOL »

Ar

Version de signature

HIGHWIND, DEZITA et GÉCAMINES étant dénommés collectivement les
«Parties » et individuellement une « Partie ».

ATTENDU QUE :

(A)

@)

(©

Le 7 janvier 2010, l’État, GÉCAMINES, Société Immobilière du Congo SAS
(anciennement Société Immobilière du Congo Sprl), HIGHWIND, Parcas Limited,
Interim Holdings Limited et Blue Narcissus Limited ont conclu une convention de
joint-venture, aux termes de laquelle ils sont convenus des stipulations relatives à la
constitution, la gestion et l'exploitation de METALKOL, afin d’exercer les activités
de développement et d’exploitation minière de certains gisements de ressources
minérales en République Démocratique du Congo (la « Convention de Joint-
Venture »).

À la Date de Signature, le capital social de METALKOL est divisé en vingt mille
(20.000) actions détenues par les actionnaires tel que suit :

GÉCAMINES, propriétaire de cinq mille (5.000) actions de catégorie A
représentant vingt-cinq pour cent (25%) du capital social de METALKOL ;

HIGHWIND, propriétaire de onze mille (11.000) actions de catégorie B
représentant cinquante-cinq pour cent (55%) du capital social de
METALKOL ;

Pareas Limited, propriétaire de mille (1.000) actions de catégorie B
représentant cinq pour cent (5%) du capital social de METALKOL ;

Interim Holdings Limited, propriétaire de mille (1.000) actions de catégorie B
représentant cinq pour cent (5%) du capital social de METALKOL ;

Blue Narcissus Limited, propriétaire de mille (1.000) actions de catégorie B
représentant cinq pour cent (5%) du capital social de METALKOL ; et

L'État, propriétaire de mille (1.000) actions de catégorie C représentant cinq
pour cent (5%) du capital social de METALKOL.

Dans le cadre des discussions actuelles sur METALKOÏL, les Parties sont convenues
entre elles des contours d’une opération globale, selon les termes et conditions
énoncés dans le présent Protocole.

Version de signature

IL A ÉTÉ CONVENU CE QUI SUIT :
1. INTERPRÉTATION
11. Définition

Sauf précision contraire expresse énoncée à l’endroit où ils sont utilisés dans le présent
Protocole, les termes et expressions respectivement employés dans le présent Protocole (y
compris son exposé préalable et ses annexes) avec des initiales majuscules ont le sens qui leur
est attribué ci-dessous :

«Acte de Cession de Droits Miniers » désigne Pacte de cession du Permis Cédé à conclure
entre DEZITA, en qualité de cédant, et GÉCAMINES, en qualité de cessionnaire, dans une
forme substantiellement conforme au projet figurant à l'Annexe 3 ;

«Actions Cédées » désigne l'intégralité des actions détenues par GÉCAMINES dans
METALKOL, à savoir cinq mille (5.000) actions de Catégorie À, représentant vingt-cinq
pour cent (25%) du capital social de METALKOL ;

«Affilié » désigne, à l'égard de toute Partie, une société ou une entité qui Contrôle
directement ou indirectement cette Partie ou est directement ou indirectement Contrôlée par
cette Partie ou une société ou une entité qui est Contrôlée par une société ou une entité
Contrôlant cette Partie ;

«Attestation d’Absence de Sûreté » désigne une attestation émise par le Registre du
Commerce et du Crédit Mobilier de Lubumbashi confirmant l’absence de Sûretés sur les
Actions Cédées ;

<AUSCGIE » désigne l’Acte Uniforme OHADA relatif au droit des Sociétés Commerciales
et du Groupement d’Intérêt Économique adopté le 30 janvier 2014, tel que pouvant être
ultérieurement modifié ;

«Avis d'Exercice » a le sens qui lui est attribué à l'Article 12.4 ;
«Avis de Vente du PE 7044 » à le sens qui lui est attribué à l'Article 12.2.2 ;

«CAMI » désigne le Cadastre Minier de la République Démocratique du Congo créé aux
termes de l’article 12 du Code Minier et dont les statuts, l’organisation et le fonctionnement
sont régis par le décret N°068/2003 du 3 avril 2003, dans toutes ses subdivisions centrales et
provinciales ;

«Chiffre d'Affaires Net » désigne l'assiette des Royalties dues à GÉCAMINES, à savoir le
montant des revenus générés par les ventes de la Production, diminué des frais de transport,
des frais d’analyse se rapportant au contrôle de qualité du produit marchant à la vente, des
frais d’assurance et des frais de commercialisation. Les frais de commercialisation seront
limités conformément aux dispositions légales et réglementaires applicables y compris les
rubriques pertinentes des formulaires de l'Administration Publique de l'État;

«Code Minier » désigne la loi n° 007/2002 du 11 juillet 2002 portant Code Minier de la
République Démocratique du Congo ;

Version de signature

« Contrat de Cession d’Actions » désigne le contrat de cession des Actions Cédées entre
GÉCAMINES, en qualité de cédant, et HIGHWIND, en qualité de cessionnaire,
substantiellement selon le modèle figurant en Annexe 2 ;

«Contrôle » (de même que l’ensemble des termes dérivant du même terme tels que
« Contrôlant » où « Contrôlée ») a le sens qui lui est attribué aux articles 174 et 175 de
PAUSCGIE ;

«Convention de Joint-Venture » à le sens qui lui est attribué dans le paragraphe (A) de
Pexposé préalable ;

«Convention de Résiliation » désigne la convention devant être conclue entre toutes les
parties à la Convention de Joint-Venture au jour de ou avant la Réalisation, dans une forme
substantiellement conforme au projet figurant à l'Annexe 4, aux termes de laquelle ladite
Convention de Joint-Venture sera résiliée, dans les conditions prévues à Article 8. ;

«Date Butoir » désigne le 2 mai 2016 ou toute autre date convenue par écrit entre les
Parties ;

«Date de Production Commerciale» à le sens attribué à l'expression «Date de
commencement de l'exploitation effective » à l’article 1.11 du Code Minier ;

«Date de Réalisation » a le sens qui lui est attribué à l'Article 7.4 ;

ésent Protocole par les

«Date de Signature » désigne la date de la dernière signature du p
Parties ;

«Date de Transfert du PE 7044 » à le sens qui lui est attribué à Article 12.6.1 ;

« Documents de POpération » désigne collectivement le présent Protocole (y compris son
exposé préalable et ses Annexes) ainsi que les Documents de Réalisation et Document de
POpération désigne l’un d’entre eux individuellement ;

«Document(s) de Réalisation » désigne individuellement ou collectivement les documents,
actes, accords et autres, qui sont considérés nécessaires où requis en association avec les
opérations visées au présent Protocole ou pour donner plein effet à celui-ci ; Afin de lever
toute ambiguïté, les Documents de Réalisation comprennent, sans limitation, tous
documents, actes, accords et autres devant être transmis, remis ou livrés par une Partie à une
autre à la Réalisation, conformément à l’Article 7. ci-dessous ;

«Droit de Premier Refus » a le sens qui lui est attribué à l’Article 12.1.1 ;

«Groupe ERG» désigne HIGHWIND et chaque société qui est une Affiliée
d'HIGHWIND à tout moment ;

«Groupe HIGHWIND » désigne les Affiliés de HIGHWIND qui détiennent une
participation dans METALKOL et sont parties à la Convention de Joint-Venture ;

«Informations Confidentielles » a le sens qui lui est attribué à l'Article 13.3.2 ;

w

Version de signature

«Jour Ouvré » désigne un jour autre que le samedi, le dimanche ou un jour férié en RDC ou
dans les Iles Vierges Britanniques ;

«Législation Minière » désigne le Code Minier, le Règlement Minier, ainsi que tout autre
texte de nature législative où règlementaire applicable en République Démocratique du
Congo se référant ou se rapportant au secteur minier ;

«LIBOR » désigne le Taux de Fixation des Intérêts pour les dépôts (Iuterest Settlement Rate for
deposits) en USD de l'Association des Banquiers Britanniques par période de trois (3) mois, tel
qu'affiché sur la page appropriée de l'écran Reuters à partir de onze (11) heures, deux (2)
Jours Ouvrés avant l'échéance du paiement concerné. Si la page est remplacée ou si le service
cesse d'être disponible, HIGHWIND et GÉCAMINES (tous deux agissant raisonnablement)
doivent convenir d’une autre page ou d’un service affichant le taux approprié ;

«Offre du PE 7044 » à le sens qui lui est attribué à l'Article 12.2.2 ;
«Opération » a le sens qui lui est attribué à l'Article 2.1 ;
«Opération de Changement de Contrôle » a le sens qui lui est attribué à l'Article 13.2.1;

«PE 7044» désigne le permis d'exploitation détenu par GÉCAMINES ct couvrant le
périmètre des Rejets de Kolwezi, ce permis d’exploitation ayant été émis suivant la validation
et la transformation des droits miniers de GÉCAMINES conformément au Code Minier ;
une copie du PE 7044 est jointe aux présentes en Annexe 5 ;

«Personne Associée » désigne (a) relativement à une entreprise, société ou autre entité (i)
toute Société Affiliée de ladite entreprise, société ou autre entité ; (ii) toute personne qui
Contrôle, et toute Personne Associée d’une personne qui Contrôle l’entreprise, société ou
autre entité; et (ii) un administrateur, dirigeant ou représentant de, ou toute Personne
Associée d’un administrateur, dirigeant ou représentant de ladite entreprise, société ou autre
entité ; (b) relativement à une personne physique, son époux(se), tout ascendant biologique
ou adoptif de cette personne ou de l’époux(se) de la personne, toute entreprise, société de
personnes, fiducie ou autre entité ou relation juridique qui est Contrôlée par la personne, son
époux(se) ou tout ascendant biologique ou adoptif de la personne ou de l’époux(se) de la
personne ;

«Permis Cédé » désigne le permis d’exploitation (PE) 1284, détenu à la Date de Signature
par DEZITA ;

«Première Tranche » a le sens qui lui est attribué à l'Article 3.2(i) ;
«Prix d'Achat du PE 7044 » a le sens qui lui est attribué à l’Article 12.2.2 ;
«Prix de Cession » a le sens qui lui est attribué à l'Article 3.1 ;

«Production » désigne les concentrés de cuivre et de cobalt produit par METALKOL par le
biais du traitement des Rejets ; Afin de lever toute ambiguïté, le terme Production exclu tout
autre minerai, concentré ou produit qui pourrait être détenu, possédé, produit ou vendu par
MEÉTALKOL, à tout moment et qui ne découle pas du traitement des Rejets ;

Version de signature

«Protocole » désigne le présent Protocole, en ce inclut son exposé préalable et ses Annexes ;

«Réalisation » désigne la réalisation de l'Opération à la Date de Réalisation conformément
aux stipulations de l'Article 7. ;

«Réunion de Clôture » a le sens qui lui est attribué à l’Article 7.1 ;

«Règlement Minier » désigne le décret n° 038/2003 du 26 mars 2003 portant Règlement
Minier de la République Démocratique du Congo ;

«Rejets» désigne les rejets de cuivre et de cobalt, provenant de l'exploitation du
concentrateur de Kolwezi et qui peuvent être exploités en vertu du PER 652 ;

«RDC » où « État » désigne la République Démocratique du Congo ;
«Royalties » a le sens qui lui est attribué à l'Article 9.1 ;

«Süûretés » désigne toute hypothèque, charge (fixe ou variable), gage, nantissement, droit de
compensation ou autre droit ou intérêt d’un tiers, y compris tout droit de préemption, option,
droit de compensation, droit de cession à titre de garantie, réserve de propriété ou toute autre
sûreté quelle qu’elle soit ou tout autre contrat ou accord (y compris un contrat de vente ou de
rachat) ayant un effet similaire ;

«USD » désigne la devise ayant à tout moment cours légal aux États-Unis d'Amérique ; et

«Vente » désigne, en relation avec tous actifs ou actions, une vente, un transfert, une cession,
la création d’une Sûreté ou toute autre vente de ces actifs ou actions.

12. Interprétation
1.2.1 Dans le présent Protocole, sauf précision contraire :

@ les titres attribués à ses Articles et Annexes n’ont pour but que d'en faciliter la
lecture et ne sauraient aucunement en influencer l'interprétation ;

(ii) les renvois au Préambule, à des Articles ou Annexes doivent s’entendre, de
renvois au Préambule, à des Articles ou Annexes du présent Protocole ;

(ii) Sauf mention contraire dans les présentes, les renvois à une convention ou
autre document sont réputés comprendre également les modifications ou
avenants dont la convention ou le document en question sera éventuellement
l'objet ;

(iv) toute référence générale à la loi ou aux règles de droit, doit s'entendre comme
englobant non seulement toute disposition législative applicable, mais encore
toute disposition réglementaire applicable de portée générale ;

() les mots au singulier doivent s'entendre également au pluriel et inversement ;
les mots au masculin doivent s'entendre également au féminin et

inversement ;

Version de signature

(vi) les mots visant de façon générale une personne visent toute personne
physique ou morale ou toute autre entité, disposant ou non d’une
personnalité morale distincte ;

toute référence à une société vise toute société, quel que soit l’endroit où elle
est immatriculée ;

de manière à

(vi) toute référence à une personne ou à une société sera interprét
inclure ses successeurs, cessionnaires ou ayants droit autorisés ;

(ix) toute référence à « congolais » ou « congolaise » se rapporte exclusivement à
la République Démocratique du Congo ; et

toute règle d'interprétation, le cas échéant, voulant qu’un contrat soit
interprété à l'encontre des parties responsables de sa rédaction et de sa
préparation ne s’appliquera pas.

2. OBJET

2.1.

L'objet du présent Protocole est de préciser les termes et conditions de l'opération

globale envisagée par les Parties, comprenant :

2.2.

la cession par GÉCAMINES, au profit d'HIGHWIND, des Actions Cédées, en
contrepartie du paiement par HIGHWIND à GÉCAMINES du Prix de Cession ;

la cession par DEZITA à GÉCAMINES du Permis Cédé ;

la résiliation de la Convention de Joint-Venture ;

nonobstant la résiliation de la Convention de Joint-Venture, la conservation par
GÉCAMINES de son droit aux Royalties, qui sera cependant exclusivement régi

conformément aux stipulations de lArticle 9. ci-dessous, excluant ainsi toute
application ou référence aux stipulations de la Convention de Joint-Venture ; et

l'octroi d’un Droit de Premier Refus en faveur d'HIGHWIND relativement au PE
7044.

(ensemble, l'« Opération »).

Les Parties conviennent que le présent Protocole, le Contrat de Cession d’Actions,

la Convention de Résiliation et l’Acte de Cession de Droits Miniers constituent un ensemble
contractuel indivisible. En cas de contradiction entre les stipulations du présent Protocole

d’une part, et celles du Contrat de C

ion d’Actions, de la Convention de Résiliation et de

PActe de Cession de Droits Miniers d’autre part, les stipulations du Protocole prévaudront.

3. PRIX DE CESSION ET MODALITÉS DE PAIEMENT

3.1.

Les parties conviennent que le prix de cession pour la cession des Actions Cédées

s'élève à cent soixante-dix millions (170.000.000) USD (le « Prix de Cession »), payable en
numéraire conformément aux stipulations de l'Article 3.2 ci-dessous.

Version de signature

3.2. HIGHWIND, directement ou à travers toute entité du Groupe ERG, s’acquittera
du Prix de Cession au profit de GÉCAMINES, par virement sur un compte bancaire dont
GÉCAMINES lui communiquera les coordonnées par écrit au moins cinq (5) Jours Ouvrés
avant la date du paiement considéré, selon les modalités suivantes :

() la somme de quatre-vingt millions (80.000.000) USD (la « Première Tranche »)
immédiatement après la Réalisation, ce paiement étant réputé effectué sur
présentation à GÉCAMINES d’une confirmation du virement bancaire irrévocable
correspondant, avec une date de virement effectif à la Date de Réalisation ;

(ii) la somme de quarante millions (40.000.000) USD dans un délai de trente (30) Jours
Ouvrés à compter de la date de paiement de la Première Tranche ; et

ii) le reliquat du Prix de Cession, soit cinquante millions (50.000.000) USD, à la date du
q ql
premier (ler) anniversaire de la Réalisation.

3,3, Tout montant dû en vertu du présent Protocole mais demeuré impayé à son
échéance portera intérêts au taux LIBOR majoré de huit pour cent (8%) par an calculé sur la
base du nombre réel de jours calendaires écoulés à compter de la date à laquelle le paiement
est exigible (incluse) jusqu'à la date du paiement effectif (exclue).

4. CESSION DES ACTIONS CÉDÉES

41. Sous réserve des stipulations du présent Protocole, GÉCAMINES accepte de
vendre et céder à HIGHWIND, et HIGHWIND accepte d’acquérir de GÉCAMINES, les
Actions Cédées, libres de toute Sûreté.

42. Le transfert de propriété et de jouissance à HIGHWIND des Actions Cédées
interviendra à la Réalisation.

43. À cet effet, au cours de la Réunion de Clôture, HIGHWIND et GÉCAMINES
signeront le Contrat de Cession d’Actions, GÉCAMINES et DEZITA signeront l’Acte de
Cession de Droits Miniers et les Parties signeront et feront en sorte que leurs Affiliés
respectifs qui sont où ont été parties à la Convention de Joint-Venture signent la Convention
de Résiliation.

44. Afin de lever toute ambigüité, il est entendu que nonobstant la vente et cession des
Actions Cédées et la résiliation de la Convention de Joint-Venture, GÉCAMINES conservera
le droit de percevoir les Royalties étant cependant entendu qu’à compter de la Date de
Réalisation, ce droit sera exclusivement régi conformément aux stipulations de l’Article 9. ci-
dessous, excluant ainsi toute application ou référence aux stipulations de la Convention de
Joint-Venture.

5. CESSION DU PERMIS CÉDÉ

5.1. Sous réserve des stipulations du présent Protocole et dans le cadre global de
l'Opération, DEZITA accepte de céder à GÉCAMINES, et GÉCAMINES accepte
d'acquérir de DEZITA, le Permis Cédé ainsi que l’ensemble des droits, titres et intérêts s’y
rapportant, en particulier le droit d’exploiter tous les gisements naturels et/ou artificiels de

Version de signature

Cuivre, Cobalt, Étain, Niobium, Or et Tantale situés dans la zone du Permis Cédé dans les
conditions prévues par la Législation Minière, libres de toute Sûreté.

5.2. À cet effet, DEZITA et GÉCAMINES signeront au cours de la Réunion de
Clôture, lActe de Cession de Droits Miniers, lequel prévoit notamment que :

(0) conformément aux termes de l’article 182 du Code Minier, GÉCAMINES assumera
toutes les obligations incombant au titulaire du Permis Cédé vis-à-vis de l'État à
compter de sa cession effective, étant entendu toutefois que DEZITA restera en
tout état de cause seule responsable des obligations incombant au titulaire du Permis
Cédé vis-à-vis de l'État jusqu’à la date de sa cession effective ;

(Gi) le transfert de la propriété et de la jouissance du Permis Cédé et de l’ensemble des
droits s’y rapportant, deviendra effectif à compter de la réalisation de l’ensemble des
formalités d’enregistrement prévues à l’article 184 du Code Minier et aux articles
374 et suivants du Règlement Minier, désignant GÉCAMINES en qualité de
titulaire du Permis Cédé par l'inscription du nom de GÉCAMINES au dos du
Permis Cédé et de la remise par le CAMI du Permis Cédé ainsi endossé à l’une des
Parties à l'issue des formalités (étant entendu que si l'original du Permis Cédé
endossé au nom de GÉCAMINES est remis à DEZITA, cette dernière le remettra
immédiatement à GÉCAMINES) ; et

(ii) tous les impôts résultant du transfert, y compris mais sans limitation, les impôts sur
le bénéfice, que ceux-ci soient retenus à la source ou non, droits, redevances et
droits de mutation similaires quels qu’ils soient exigibles en relation avec la cession
du Permis Cédé seront supportés par GÉCAMINES.

5.3. Chaque Partie renonce expressément, de manière inconditionnelle et irrévocable, à
tout recours contre chaque autre Partie sur le fondement de ou en relation avec l'évaluation
du Permis Cédé.

5.4. Il est convenu que, dans la limite de ce qui est spécifiquement identifié par l’audit
environnemental devant être conduit conformément à l’Article 11.3.1(vi) ci-dessous et la
Législation Minière, DEZITA supportera l'intégralité des obligations et responsabilités
environnementales relatives au Permis Cédé jusqu’au jour de son transfert effectif à
GÉCAMINES.

5.5. Si () pour une raison quelconque non imputable à GÉCAMINES le CAMI refuse
de procéder aux formalités de cession du Permis é au bénéfice de GÉCAMINES, ou (ii)
pour une raison quelconque la cession du Permis Cédé est par la suite contestée, les Parties
conviennent de se rencontrer dans les cinq (5) Jours Ouvrés afin de trouver une solution
appropriée, étant entendu qu'aucune de ces hypothèses n’affectera la cession des Actions
Cédées et/ou le paiement du Prix de Cession et/ou la résiliation de la Convention de Joint-
Venture et/ou toute autre aspect ou opération conclue dans le cadre de POpération.

10
Version de signature

6. CONDITIONS DE RÉALISATION

6.1.

Gi)

Gi

6.2.

Q

()

to)

Au plus tard à la Date Butoir, GÉCAMINES remettra à HIGHWIND :

le procès-verbal de la réunion du conseil d’administration de GÉCAMINES
énonçant que l'Opération, de même que la signature et la remise du Protocole et de
chaque Document de Réalisation auquel GÉCAMINES est partie ont été dûment et
valablement autorisées ;

un avis juridique d’un avocat réputé et habilité à exercer en RDC adressé à et sous
une forme jugée satisfaisante par HIGHWIND, qui, sujet aux réserves et
hypothèses habituelles, confirme (a) la capacité de GÉCAMINES à conclure les
Documents de l'Opération à laquelle elle est partie et à réaliser l'Opération ; (b) le
respect de l’ensemble des formalités et l’obtention de tous les consentements requis,
le cas échéant pour (i) signer et remettre chaque Document de l'Opération auquel
GÉCAMINES est partie, (ii) parfaire la vente et la cession des Actions Cédées par
GÉCAMINES à HIGHWIND, (0) la validité et l'opposabilité de chaque Document
de l'Opération auquel GÉCAMINES est partie ; et

la confirmation écrite du Ministre du Portefeuille, sous une forme jugée satisfaisante
par HIGHWIND, qui énonce que le Ministre du Portefeuille a été dûment informé
par GÉCAMINES de l'Opération (avec une lettre à l'appui de GÉCAMINES à la
lattention du Ministre du Portefeuille contenant les termes commerciaux de
l'Opération) et se félicite de la conclusion de l'Opération,

étant entendu que les éléments visés à l’Article 6.1 sont au seul bénéfice
d'HIGHWIND qui aura la faculté (sans pour autant y être tenue) de renoncer à
chacun d’entre eux par notification écrite à GÉCAMINES avant la Date Butoir.

Au plus tard à la Date Butoir, HIGHWIND remettra à GÉCAMINES :

la preuve que toutes les renonciations requises de la patt de VTB et Sberbank au
titre des facilités de crédit existantes consenties au Groupe ERG ont été obtenues ;

la preuve que l'Opération a été approuvée par les organes sociaux compétents du
Groupe ERG ; et

le procès-verbal de tout organe social compétent d'HIGHWIND énonçant que
Opération, de même que la signature et la remise du Protocole et de chaque
Document de Réalisation auquel HIGHWIND est partie ont été dûment et
valablement autorisés ;

étant entendu que (a) l'élément visé à l'Article 6.2() est au seul bénéfice
d'HIGHWIND qui aura la faculté (sans pour autant y étre tenue) d’y renoncer par
notification écrite à GÉCAMINES avant la Date Butoir et (b) les éléments visés aux
Articles 6.2(ii) et 6.2(ii) sont au seul bénéfice de GÉCAMINES et cette dernière
aura la faculté (sans pour autant y être tenue) de renoncer à chacun d’entre eux par
notification écrite à HIGHWIND avant la Date Butoir.

Version de signature

6.3. Au plus tard à la Date Butoir, DEZITA remettra à GÉCAMINES le procès-verbal
de l'assemblée générale des associés de DEZITA attestant que la cession du Permis Cédé de
même que la signature et la remise du Protocole et de chaque Document de Réalisation
auquel DEZITA est partie ont été dûment et valablement autorisées, étant entendu que cette
opération est au seul bénéfice de GÉCAMINES qui aura la faculté (sans pour autant y être
tenue) d’y renoncer par notification écrite à DEZITA avant la Date Butoir.

6.4. Les Parties doivent faire leurs meilleurs efforts pour assurer la réalisation des
différentes opérations visées aux Articles 6.1, 6.2 et 6.3, le plus tôt possible et chaque Partie
devra promptement informer les autres Parties de leur réalisation (ou, le cas échéant, de leur
renonciation).

7. RÉALISATION

71. Dans les trois (3) Jours Ouvrés à compter du jour (ou le Jour Ouvré suivant si ce
jour n’est pas un Jour Ouvré) auquel la dernière des remises et opérations spécifiées aux
Atticles 6.1, 6.2 et 6.3 est totalement réalisée ou a été l’objet d’une renonciation, les Parties
devront se réunir pour réaliser l'Opération (la « Réunion de Clôture »).

7.2. Au cours de la Réunion de Clôture :

(0) GÉCAMINES et HIGHWIND signeront le Contrat de Cession d’Actions
en quatre (4) exemplaires originaux ;

Gi) GÉCAMINES et DEZITA signeront l’Acte de Cession de Droits Miniers
en quatre (4) exemplaires originaux ;

(ii) GÉCAMINES et HIGHWIND signeront la Convention de Résiliation en
huit (8) exemplaires originaux ; étant entendu que cette dernière devra avoir
été préalablement signée par chacune des entités qui, à la Date de
Réalisation ou préalablement à celle-ci, était partie à la Convention de Joint-
Venture, en ce inclut, sans limitation, PÉtat ;

(iv) GÉCAMINES devra fournir à HIGHWIND :

(A) une déclaration signée par deux dirigeants de GÉCAMINES
indiquant que toutes les déclarations et garanties données par
GÉCAMINES au titre du présent Protocole ou d’un Document de
Réalisation auquel GÉCAMINES est partie sont véridiques et exactes
à la Date de Réalisation ; étant précisé que ladite déclaration devra
également contenir la déclaration et garantie de GÉCAMINES que
ni Société Immobilière du Congo SAS, ni aucun administrateur où
employé passé de METALKOL nommé par ou représentant
GÉCAMINES ou Société Immobilière du Congo SAS n’a de droit,
pouvoir, recours ou réclamation de quelque nature que ce soit à
Pencontre de HIGHWIND, du Groupe HIGHWIND, de
METALKOL ou de l’un quelconque de leurs Affiliés respectifs ;

G@) un ordre de mouvement portant sur la totalité des Actions Cédées
dûment signé et complété par GÉCAMINES ;

Version de signature

(©) la démission écrite de chaque administrateur, cadre ou employé de
METALKOL représentant GÉCAMINES, ou nommé par où sur
proposition de GÉCAMINES, de leurs fonctions respectives dans
METALKOL et confirmant par écrit dans chaque cas qu'il/elle n’a
aucun droit, recours ou autre réclamation à l'encontre de
METALKOL, d'HIGHWIND ou de leurs Affiliés respectifs ;

O) tous les certificats (le cas échéant) représentant les Actions Cédées ; et

Œ) PAttestation d’Absence de Sûreté datée d’au plus tard cinq (5) Jours
Ouvrés avant la date de la Réunion de Clôture.

(v) HIGHWIND devra fournir à GÉCAMINES :

(A) une déclaration signée par deux dirigeants de HIGHWIND
indiquant que toutes les déclarations et garanties données par
HIGHWIND au titre du présent Protocole où d’un Document de
Réalisation auquel HIGHWIND est partie sont véridiques et exactes
à la Date de Réalisation ; et

(B) une confirmation de l’ordre de virement irrévocable de la Première
Tranche à GÉCAMINES avec une date de virement effectif à la Date
de Réalisation ;

(vi) DEZITA devra fournir à GÉCAMINES :
A) une déclaration signée par deux dirigeants de DEZITA indiquant que
toutes les déclarations et garanties données par DEZITA au titre du

présent Protocole où d’un Document de Réalisation auquel DEZITA
est partie sont véridiques et exactes à la Date de Réalisation ;

(B) le certificat original relatif au Permis Cédé ;

(C) les formulaires requis pour permettre l’accomplissement des
formalités de cession auprès du CAMI, dûment signés par DEZITA ;
ct

D) Pensemble de la documentation juridique, technique, financière,
commerciale ou autre documentation existante, et en la possession de
DEZITA, relativement au Permis Cédé, sur tout support convenu
d’un commun accord entre les Parties.

73. HIGHWIND et GÉCAMINES s'engagent par ailleurs à tenir, ou faire tenir, au plus
tard le jour de la Réalisation, mais avec effet immédiatement avant la Réalisation, une
Assemblée Générale Extraordinaire de METALKOL et que les résolutions suivantes y soient
adoptées :

0] la reconnaissance de la cession par la Société Immobilière du Congo SAS de
l'intégralité de sa participation dans METALKOI au profit de
GÉCAMINES et par voie de conséquence la reconnaissance du fait que la

nn P \”

Version de signature

Société Immobilière du Congo SAS n’a plus la qualité d’actionnaire et de
partie à la Convention de Joint-Venture ;

Gi) la suppression dans les statuts de METALKOL des dispositions empêchant
les actionnaires de vendre leurs actions préalablement à la date de
production commerciale ;

Gi) l'approbation de la cession des Actions Cédées à HIGHWIND où à Pun
quelconque de ses cessionnaires ;

(iv) la renonciation par les actionnaires à leurs droits de préemption portant sur
les Actions Cédées ; et

@) les amendements devant être apportés aux statuts de METALKOL pour
refléter notamment, mais sans que cela soit limitatif, la cession des Actions
Cédée, lesdits amendements entrant en vigueur sous réserve, ct
immédiatement à compter du jour, de la Réalisation.

La Réalisation est réputée avoir lieu à la satisfaction de la dernière des opérations
fiées aux Articles 7.2 et 7.3 (la « Date de Réalisation »).

7.5. Si l’une quelconque des remises ou opérations visées aux Articles 6.1, 6.2, 6.3, 7.2 ct
7.3 n’est pas réalisée (ou devient insusceptible d’être réalisée) ou que cette remise ou
opération n’a pas été l’objet d’une renonciation (le cas échéant) à l'expiration de la Date
Butoir, alors le présent Protocole sera réputé résilié de plein droit par consentement mutuel ;
chacune des Parties étant du fait d’une telle résiliation libérée de l’ensemble de ses obligations
au titre du présent Protocole, sous réserve des stipulations des Articles 7.6 et 7.7 ci-dessous.

7.6. Nonobstant toute stipulation contraire, si la Réalisation n'intervient pas le ou avant
la Date Butoir, du fait de la non-satisfaction de l’une quelconque des opérations mentionnées
aux Articles 6.2 et 6.3 et à laquelle il n’aura pas été renoncé (le cas échéant), HIGHWIND
sera redevable envers GÉCAMINES de la somme de trois millions (3.000.000) USD.

7.7. Les Parties conviennent qu’au plus tard dix (10) Jours Ouvrés à compter de la Date
de Signature, HIGHWIND versera sur le compte CARPA du bureau parisien du cabinet
Norton Rose Fulbright LLP ledit montant de trois millions (3.000.000) USD, à défaut de
quoi GÉCAMINES aura la faculté de résilier unilatéralement le présent Protocole sur simple
notification à HIGHWIND. Dans l'hypothèse où la Réalisation n’interviendrait pas pour les
raisons visées à l'Article 7.6, les fonds seront automatiquement acquis à GÉCAMINES et
HIGHWIND s'engage à ce qu'ils soient libérés par la CARPA (et à prendre toute mesure
requise à cet effet) au profit de GÉCAMINES au plus tard dix (10) Jours Ouvrés à compter
de la Date Butoir ou, le cas échéant, dix (10) Jours Ouvrés à compter de la réception par
GÉCAMINES d’une notification adressée par HIGHWIND indiquant que la Réalisation est
insusceptible d’intervenir avant l’expiration de la Date Butoir.

8. RÉSILIATION DE LA CONVENTION DE JOINT-VENTURE

8.1. GÉCAMINES et HIGHWIND conviennent que la Convention de Joint-Venture
soit résiliée au Jour de la Réalisation dans les termes et conditions stipulés au présent Article

Version de signature

8.2. À cette fin, GÉCAMINES et HIGHWIND s’engagent par les présentes à conclure
la Convention de Résiliation au cours de la Réunion de Clôture. GÉCAMINES s’assurera
que la Société Immobilière du Congo SAS et l'État, et HIGHWIND s’assurera que chaque
Affilié d'HIGHWIND qui est partie à la Convention de Joint-Venture, signe ladite
Convention de Résiliation immédiatement avant et avec effet au jour de la Réalisation.

8.3. La Convention de Résiliation devra contenir une libération mutuelle totale et finale
relativement à la Convention de Joint-Venture par chaque partie à la Convention de Joint-
Venture en faveur de toutes les autres parties concernées.

8. La Convention de Résiliation devra également contenir un engagement de la part de
GÉCAMINES et la Société Immobilière du Congo SAS au titre duquel chacune d’entre elles
s'engage à respecter la confidentialité de toutes les informations reçue en leur qualité
respective d’actionnaires de METALKOL ou de partie à la Convention de Joint-Venture. À
cet égard, GÉCAMINES convient que les stipulations de lArticle 13.3 ci-dessous
s’appliqueront à toute telle information wwtatis mutandis.

9. ROYALTIES

9.1. HIGHWIND convient que GÉCAMINES disposera du droit de percevoir à
compter de la Date de Production Commerciale des royalties s’élevant à 2,5 % (deux virgule
cinq pour cent) du Chiffre d'Affaires Net (les « Royalties »). Les Royalties seront payables
trimestriellement, le montant de chaque paiement étant basé sur le Chiffre d'Affaires Net
réalisé par METALKOL. durant le trimestre considéré et payable avant la fin du mois suivant
la fin de chaque trimestre.

9.2. Afin d’assurer que les stipulations du présent Article produisent leur plein effet,
HIGHWIND transmettra dès que raisonnablement possible à GÉCAMINES :

(0) jusqu’à la Date de Production Commerciale, un plan d’affaires (business plan)
actualisé de METALKOL pour chaque exercice financier; ledit plan
d’affaires contenant toute information utile quant à la Date de Production
Commerciale anticipée ;

Gi) à compter de la Date de Production Commerciale :
(A) une copie des états financiers intermédiaires et annuels de
METALKOL ;

G) un état trimestriel des niveaux de Production de METALKOL ; et

(©) tout document ou circulaire contenant des informations relatives aux
quantités de Production vendues, leurs prix de vente et autres
éléments permettant le calcul du Chiffres d’Affaires Net et des
Royalties.

9.3.  GÉCAMINES s'engage à respecter la confidentialité de toutes les informations
reçues au titre de l'Article 9.2 ci-dessus ou autrement en rapport avec les Royalties. À cet
égard, GÉCAMINES convient que les stipulations de l'Article 13.3 du présent Protocole
s’appliqueront à toute telle information wutatis mutandis.

" fad #,/

Version de signature

9.4. Les Parties conviennent également de mettre en place, dès que raisonnablement
possible à compter de la Date de Production Commerciale, un comité de suivi comprenant
des membres d'HIGHWIND et de GÉCAMINES à proportions égales (sans excéder deux
(2) représentants par Partie), dont l'unique objet sera d’apprécier, à tout moment, que le
calcul des Royalties dues à GÉCAMINES est correct. Ce comité de suivi ne disposera
d'aucun pouvoir contraignant à l’encontre d'HIGHWIND, de GÉCAMINES ni de

METALKOL.
10. DÉCLARATIONS ET GARANTIES
10.1. Chacune des Parties déclare et garantit que :

(O] elle est dûment immatriculée et existe valablement au regard des lois
applicables de la juridiction de son siège ou lieu d’immatriculation ;

(üi) elle a la pleine capacité, le droit et le pouvoir pour mener ses opérations,
signer, transmettre et exécuter chacun des Documents de l'Opération auquel

elle est partie ;

(iii) toutes les autorisations nécessaires pour qu’elle puisse exercer les droits et
exécuter les obligations résultant de chacun des Documents de l'Opération
auxquels elle est partie ont été obtenues et sont valides ; et

(iv) toutes les autorisations nécessaires pour que les Documents de l'Opération
soient recevables en tant que preuve devant les juridictions du pays de son
siège ou de son lieu d’immatriculation ont été obtenues et sont en vigueur.

10.2. HIGHWIND déclare et garantit par ailleurs, au seul bénéfice de GÉCAMINES,
qu’elle a la capacité de respecter ses obligations, notamment financières, au titre du présent
Protocole.

10.3.  GÉCAMINES déclare et garantit par ailleurs, au seul bénéfice d'HIGHWIND,
que :

(0) Les Actions Cédées sont dûment et valablement détenues par GÉCAMINES,
libres de toute Sûreté et le resteront jusqu’à immédiatement avant la
Réalisation et qu’elle dispose et disposera de tous les droits, titres, pouvoirs et
autorité, sans restriction, pour céder et transmettre à HIGHWIND les

Actions Cédées ;

Gi) Une fois que le Prix de Cession aura été intégralement perçu par
GÉCAMINES, aucune autre somme ne sera due par HIGHWIND, le
Groupe HIGHWIND ou par lun quelconque de leurs Affiliés, à
GÉCAMINES ou l’un de ses Affiliés au titre du présent Protocole ou de la
Convention de Joint-Venture ou de toute autre convention écrite relative à la
Convention de Joint-Venture ou à METALKOL, sauf en ce qui concerne les
Royalties lesquelles seront payables conformément aux stipulations du
présent Protocole ;

16

Version de signature

(ii) Le présent Protocole, le Contrat de Cession d’Actions, la Convention de
Résiliation et l’Acte de Cession de Droits Miniers et la conclusion par
GÉCAMINES de l Opération et de toutes les opérations envisagées au titre
du présent Protocole ou de lun quelconque des documents précités ne
constituent pas une violation des documents constitutifs et sociaux de
GÉCAMINES, ni une violation de toute décision prise par son conseil
d'administration ou actionnaire unique (en sa qualité d’actionnaire de
GÉCAMINES) ou une violation de tout contrat, accord, acte où instruction
auquel GÉCAMINES est partie ou auquel GÉCAMINES ou Pun
quelconque de ses actifs est tenu, ni d’une quelconque loi applicable en
RDC

Gv) Les pouvoirs ou l'autorité du conseil administration de GÉCAMINES
n'ont été restreints d’aucune manière susceptible de limiter son autorité pour
approuver l'Opération ; et

() Les déclarations et garanties formulées à l'Article 9.201) (Droits et Titres détenus
par METALKOL) de la Convention de Joint-Venture étaient véridiques et
exactes à la date où elles ont été formulées ou données, étant entendu que
pour lever toute ambigüité et nonobstant toute stipulation contraire dans le
présent Protocole, l'intention des Parties n’est pas que GÉCAMINES réitère
ces déclarations et garanties à la Date de Signature.

10.4. DEZITA déclare et garantit, au seul bénéfice de GÉCAMINES, que :

[0] Elle à la pleine capacité, le droit et le pouvoir de transférer le Permis Cédé,
selon les termes prévus dans le présent Protocole et PActe de Cession de
Droits Miniers ;

Gi) Elle est le titulaire exclusif de l'intégralité des droits, titres et intérêts dans et
sur le Permis Cédé ;

(ii) Aucune personne autre que DEZITA n’a de droit ou de titre sur le Permis
Cédé ;

(iv) Le Permis Cédé n’est l’objet d'aucune Süreté ; et

(") Sous réserve de tout sujet expressément divulgué par écrit par DEZITA à
GÉCAMINES à la Date de Signature, le Permis est pleinement en

vigueur et est conforme aux dispositions matérielles de la Législation Minière,
y compris les dispositions fiscales et environnementales.

10.5. Les Parties reconnaissent qu’elles verront leur responsabilité engagée dans le cas où
lune quelconque des déclarations et garanties formulées se révèle fausse ou cesse à tout
moment, jusqu’au jour de la Réalisation, d’être exacte dans l’une quelconque de ses
composantes importantes, à moins qu'il y soit, le cas échéant, remédié dans un délai
raisonnable n’excédant pas vingt (20) Jours Ouvrés à compter de la connaissance de cette

circonstance.
17 hp >

Version de signature

11. ENGAGEMENTS

111.

IL

112.

112.1

Engagements d'HIGHWIND

HIGHWIND s'engage à tout moment vis-à-vis de GÉCAMINES à :

s'acquitter de l’ensemble des paiements dus au titre du présent Protocole à
leur échéance ;

conduire l’activité de METALKOL dans des conditions normales de marché
et conformément aux meilleures pratiques de l’industrie minière ;

s'abstenir de prendre volontairement toute mesure déraisonnable dans le but
principal de réduire la valeur attendue des Royalties ;

donner accès à toute information requise au titre de l’Article 9.2, de manière à
permettre à GÉCAMINES d'évaluer le montant des Royalties ; et

de manière générale, se conformer aux stipulations du présent Protocole et
des Documents de Réalisation auxquels elle est partie.

Engagements de GÉCAMINES

GÉCAMINES s'engage vis-à-vis d'HIGHWIND,

jusqu’à la Réalisation, à :

Q]

Gi)

Gi)

Giv)

ne pas créer ou permettre la création d’une Sûreté d’une quelconque nature
sur les Actions Cédées sans l’accord préalable écrit d'HIGHWIND ;

ne pas céder ou accorder un quelconque droit à quiconque sur les Actions
Cédées sans l’accord préalable écrit d'HIGHWIND ;

ne prendre aucune mesure qui serait raisonnablement susceptible d’affecter la
valeur des Actions Cédées ;

ne prendre aucune mesure déraisonnable, n’engager aucune action ou ne
formuler aucune réclamation à l'encontre HIGHWIND et/ou le groupe
HIGHWIND basée sur ou en vertu des stipulations de la Convention de
Joint-Venture et relative à des événements ou faits survenus préalablement et
jusqu’à la Réalisation ou la Date Butoir (selon le cas) ;

à tout moment, à :

w)

Gi)

dans l'hypothèse où l'exploitation du PE 7044 aurait un effet négatif sur
lexploitation du PER 652, à rencontrer rapidement METALKOL pour
trouver une solution de nature à assurer la coexistence des deux
exploitations ; et

de manière générale, se conformer aux stipulations du présent Protocole et
des Documents de Réalisation auxquels elle est partie.

Version de signature

113. Engagements de DEZITA

113.1  DEZITA s’engage à tout moment vis-à-vis de Gécamines, à :

o

Gi)

Gi)

(Q]

Gi)

(vi)

(viii)

donner accès à GÉCAMINES à toutes les données, informations, registres ct
rapports disponibles et en la possession de DEZITA, relatifs au Permis Cédé
et aux minerais et gisements couverts par le Permis Cédé ;

assurer l’accès à GÉCAMINES, ou faire en sorte qu’il lui soit donné accès, à
compter de la Date de Signature, aux périmètres correspondant au Permis
Cédé aux seules fins de visites du site ;

continuer à s'assurer, jusqu'au transfert effectif du Permis Cédé à
GÉCAMINES, la sécurité du périmètre couvert par le Permis Cédé
conformément aux mesures actuelles de sécurité appliquées à la Date de
Signature ;

ne pas créer ou permettre la création d’une Sûreté d’une quelconque nature
sur le Permis Cédé sans l’accord préalable écrit de GÉCAMINES ;

ne pas céder ou accorder un quelconque droit à quiconque sur le Permis
Cédé sans l’accord préalable écrit de GÉCAMINES ;

ne prendre aucune mesure qui serait raisonnablement susceptible d’affecter la
valeur du Permis Cédé ;

procéder avec GÉCAMINES, conformément aux dispositions de l’article 186
du Code Minier et de l’article 405 du Règlement Minier, à laudit
environnemental du périmètre couvert par le Permis Cédé. Ledit audit devra
identifier les responsabilités et obligations environnementales de DEZITA
pendant la période durant laquelle elle était titulaire du Permis Cédé. Les frais
et charges afférent à cet audit seront supportés par DEZITA ; et

de manière générale, se conformer aux stipulations du présent Protocole et de
PActe de Cession de Droits Miniers.

12. DROIT DE PREMIER REFUS OCTROYÉ PAR GÉCAMINES À HIGHWIND
AU TITRE DE LA VENTE DU PE 7044

12.1. Octroi du Droit de Premier Refus

12.11 GÉCAMINES accepte et s'engage par les présentes à ne pas Vendre le PE 7044, à
moins d’avoir accordé au préalable à HIGHWIND un droit de lacquérir à des
conditions similaires à celles de la Vente proposée (le « Droit de Premier Refus »),
tel que plus amplement détaillé au présent Article 12.

12.12  HIGHWIND accepte le Droit de Premier Refus qui, par souci de clarté, est une
option qu'HIGHWIND à le droit, mais en aucun cas l'obligation, d’exercer
librement.

19
12.2.

12.2.1

12.2.2

12.3.

Version de signature

Condition du Droit de Premier Refus

GÉCAMINES ne conclura aucun accord (ni ne discutera, ne promettra ni
n’octroiera d'options) en relation avec la Vente du PE 7044 sauf si (a) le
cessionnaire est un tiers acquéreur de bonne foi, (b) il est prévu que la Vente soit
réalisée en contrepartie d’un prix à verser en numéraire et (c) l'accord portant sur
ladite Vente est sous réserve du non-exercice par HIGHWIND de son Droit de
Premier Refus.

Dans un délai maximum de cinq (5) Jours Ouvrés suivant la réception d’une offre
de bonne foi («Offre du PE 7044») portant sur la Vente du PE 7044,
GÉCAMINES sera tenue de la notifier par écrit à HIGHWIND («Avis de Vente
du PE 7044 »), ledit avis devant contenir :

(0) le nom de l’acheteur proposé ainsi que toute personne qui Contrôle l’acheteur
proposé ;

G) le prix d'achat proposé pour le PE 7044 (le « Prix d’Achat du PE 7044 ») ;
Gi) une copie de l'Offre du PE 7044 sera jointe à l'Avis de Vente du PE 7044.

Effet de l’Avis de Vente du PE 7044

Un Avis de Vente du PE 7044 constitue une offre irrévocable par GÉCAMINES de vendre
le PE 7044 à HIGHWIND), libre de toutes Süûretés, et au prix correspondant au Prix d’Achat
du PE 7044, l'ensemble tel qu'établi dans l’Avis de Vente du PE 7044 et selon la procédure
prévue au présent Article 12.

12.4.

Exercice par HIGHWIND du Droit de Premier Refus

Dans l’hypothèse où HIGHWIND aurait l'intention d’acquérir le PE 7044, elle devra en
notifier GÉCAMINES par écrit («Avis d’Exercice ») dans les trente (30) jours calendaires
suivant la réception de l’Avis de Vente du PE 7044. Un Avis d’Exercice émis au titre de
l'Article 12.4 est irrévocable.

12.5.

12.5.1

Défaut d’exercice du Droit de Premier Refus

Si HIGHWIND notifie GÉCAMINES qu’elle n’a pas l'intention d’exercer le Droit
de Premier Refus ou ne transmet pas l’Avis d’Exercice dans le délai prescrit à
VAticle 12.4, le Droit de Premier Refus s’'éteindra et GÉCAMINES sera libre de
réaliser la vente du PE 7044 à l’acheteur nommé dans l’Avis de Vente du PE 7044,
conformément à ce qui suit :

(0) à des conditions identiques à celles visées dans Avis de Vente du PE 7044 ;

(i) dans une période de soixante (60) Jours Ouvrés à compter du premier
évènement de ce qui suit : (i) la date à laquelle GÉCAMINES reçoit un avis
d'HIGHWIND indiquant qu’elle n’a pas l'intention d’exercer son Droit de
Premier Refus ou (ii) l'expiration de la période durant laquelle le Droit de
Premier Refus peut être exercé, conformément à Article 12.4.

20

Version de signature

12.52 Si GÉCAMINES ne parvient pas à Vendre le PE 7044 tel que susmentionné et dans
le délai visé à l'Article 12.5.1 (ii) ci-dessus, alors la procédure prévue au présent
Article 12. sera de nouveau applicable à toute Vente proposée subséquente du PE
7044.

12.6. Exercice du Droit de Premier Refus

12.6.1 Si GÉCAMINES reçoit l’Avis d'Exercice dans les délais prévus à l'Article 12.4 ci-
dessus, le transfert du PE 7044 sera réalisé au bénéfice d'HIGHWIND, ou tout
autre Affiliée désigné par HIGHWIND dès que possible conformément à ce qui
suit :

@] À moins qu'HIGHWIND et GÉCAMINES n’en conviennent autrement
par écrit, la réalisation du transfert du PE 7044 se déroulera au siège social
de METALKOL à 10h00, heure de Lubumbashi, le dixième (10°*) Jour
Ouvré suivant la date à laquelle l’Avis d’Exercice est ou est considéré
transmis à GÉCAMINES (la « Date de Transfert du PE 7044 ») ;

Gi) À la Date de Transfert du PE 7044 :

" HIGHWIND et GÉCAMINES s'engagent par les présentes à prendre
toutes mesures afin d’être présents, ou représentés par un représentant
dûment autorisé, au siège social de METALKOL, à 10h00, heure de
Lubumbashi. Si lun ou l’autre de HIGHWIND où de GECAMINES
n'est pas présent où dûment représenté tel que susmentionné, alors
cette Partie désigne irrévocablement par les présentes le Gérant de
METALKOL comme son mandataire dûment et valablement désigné
avec le pouvoir et le mandat de signer tous les documents et réaliser
toutes les actions requises afin de réaliser le transfert du PE 7044. Le
Gérant de METALKOL pourra également recevoir, et donner quittance
pour, le Prix d’Achat du PE 7044 en tant qu’agent de GECAMINES.

"  HIGHWIND cet GÉCAMINES signeront un acte de cession
irrévocable et total prévoyant la cession du PE 7044 au bénéfice
d'HIGHWIND), dont le fond et la forme devront étre jugés satisfaisants
par HIGHWIND et conformes à la Législation Minière. Ledit acte de
cession contiendra les déclarations et garanties habituelles de la part de
GÉCAMINES, y compris sans limitation qu’elle est le propriétaire
véritable et légal du PE 7044, libre de toutes Sûretés.

" HIGHWIND versera le Prix d’Achat du PE 7044 à GÉCAMINES.

Gi) Sous réserve du versement du Prix d’Achat du PE 7044, GÉCAMINES
réalisera tous autres transferts et déclarations et fera toutes autres choses
qu'HIGHWIND pourrait juger raisonnablement nécessaire pour transférer
la propriété intégrale du PE 7044 à HIGHWIND libre de toutes Sûretés. En
sus GÉCAMINES et HIGHWIND devront, conformément aux
dispositions de l’article 186 du Code Minier et de l’article 405 du Règlement
Minier, conduire un audit environnemental du périmètre couvert par le PE
7044. Les frais et les charges de cet audit seront supportés par

Version de signature

GÉCAMINES, sauf si les Parties en conviennent autrement par écrit. Il est
entendu que GÉCAMINES supportera toutes les responsabilités
environnementales et obligations pour la période antérieure à la Date de
Transfert du PE 7044.

13. AUTRES STIPULATIONS

13.1.

13.1.1

13.1.2

13.1.3

13.1.4

13.15

13.2.

13.2.1

13.2.2

Cessions des droits et obligations

Jusqu'au jour où le paiement de l'intégralité du Prix de Cession aura été effectué
(aux fins du présent Article 13, la « Date de Paiement »), HIGHWIND, DEZITA
ou ERG ne pourront céder leurs droits et obligations résultant du présent Protocole
sans le consentement préalable et écrit de GÉCAMINES.

Chaque Partie pourra librement céder ses droits et obligations résultant du présent
Protocole à compter de la Date de Paiement, sous réserve d’en notifier les autres
Parties au préalable.

Nonobstant les termes de l'Article 13.1.1, chaque Partie peut céder ses droits et
obligations résultant du présent Protocole à un Affilié, étant entendu (i) que ladite
cession ne peut intervenir que pour des besoins légitimes de réorganisation, dûment
documentés à l'attention de l'autre Partie et que (ii) ladite cession ne saurait affecter
d’une quelconque manière le paiement de tout montant dû à GÉCAMINES au titre
du présent Protocole.

Dans l'hypothèse où, avant la Date de Paiement, cet Affilié cesse d’être un Affilié,
la Partie cédante s’engage à prendre toutes les mesures requises afin de s’assurer que
cet Affilié lui rétrocède sans délai l’ensemble des droits et obligations au titre du
présent Protocole.

Les Parties concluront les accords et effectueront les formalités administratives et
réglementaires, le cas échéant, nécessaires pour les besoins de l’opposabilité de la
cession cet, le cas échéant, de la rétrocession.

Changement de contrôle

Les Parties conviennent que dans le cas d’une cession ou d’acquisition de parts,
titres ou participation dans le capital d'HIGHWIND ou de l’un de ses Affiliés,
entraînant un changement de Contrôle direct ou indirect d'HIGHWIND (°
«Opération de Changement de Contrôle») intervenant avant la Date de
Paiement, le solde restant à payer au titre du Prix de Cession deviendra
immédiatement exigible de telle sorte qu'HIGHWIND sera dans l'obligation de
payer le solde du Prix de Cession à GÉCAMINES dans un délai de quinze (15)
Jours Ouvrés courant à compter de la réalisation de l'Opération de Changement de
Contrôle.

En complément de ce qui précède, si une Opération de Changement de Contrôle
est effectuée à tout moment à compter de la date de la Réalisation, ou si
HIGHWIND procède à une Vente du PER 652, HIGHWIND s'engage à s’assurer
que la documentation relative à une telle Opération de Changement de Contrôle ou

22

13.3.

13.

13.

3.1

3.2

Version de signature

une telle Vente contienne une reconnaissance par le bénéficiaire de celle-ci du droit
aux Royalties de GÉCAMINES et des modalités de leur paiement.

Confidentialité
Annonces

Aucune annonce publique, d’une quelconque nature (y compris tout communiqué
de presse ou toute divulgation) ne sera faite en relation avec le présent Protocole,
sauf accord contraire convenu par écrit entre les Parties, excepté si le droit en
vigueur en RDC ou le droit applicable à l’un des Affiliés des Parties l'exige, y
compris toute réglementation de tout marché boursier auquel toute Partie ou Pun de
ses Affiliés est soumis.

Informations Confidentielles

Sous réserve des stipulations des Atticles 13.3.3 et 13.3.6, chaque Partie préservera
la confidentialité, et veillera à ce que ses dirigeants, employés, agents et conseils
professionnels respectifs préservent la confidentialité, de toutes informations, tous
documents et tous autres supports fournis à l’une des Parties, notamment par une
autre Partie, l’un de ses consultants ou conseils, ou reçus par elle, y compris par
toute autorité, en relation avec le présent Protocole et/ou toute discussion où
document en lien avec sa négociation, et identifiés comme confidentiels (les «

Informations Confidentielles »).
Exclusions
@  L’Article 13.3.2 ne s’applique pas :

“aux informations qui sont, ou deviennent, disponibles publiquement
(autrement que par violation du présent Protocole) où développées de
manière indépendante par une Partie ;

“aux informations dont la partie destinataire est en mesure de démontrer
qu’elles étaient en sa possession avant leur divulgation, tel qu’attesté par
des preuves écrites ;

"aux informations communiquées par une Partie à des Affiliés, des
dirigeants, des employés, des consultants indépendants et des conseils
professionnels mandatés par une Partie, des contractants existants où
potentiels, des investisseurs potentiels, des banques ou des institutions
financières, sur la base des informations strictement nécessaires, sous
réserve que le destinataire concerné des Informations Confidentielles :

- soit soumis à une obligation de confidentialité au titre
d’obligations professionnelles ou contractuelles ; ou

- soit informé de la nature confidentielle de ces Informations
Confidentielles et s’engage par écrit à respecter des restrictions de

23

Version de signature

confidentialité substantiellement identiques à celles stipulées dans
le présent Article 13.3 ;

à la divulgation d'informations, dans la mesure requise par la loi, par
toute juridiction compétente, une instance de régulation ou un marché
boursier reconnu ; et

aux divulgations d'informations auxquelles les Parties ont préalablement
donné leur accord par écrit.

13.3.4 Obligations de confidentialité

0]

Aux fins de PArticle 13.3.2, les Parties devront :

conserver tout document, équipement et matériel faisant partie des
Informations Confidentielles dans des zones sécurisées et des fichiers
séparés, avec un accès restreint, afin d’empêcher que les Informations
Confidentielles ne soient divulguées à des personnes non autorisées ;

maintenir des procédures administratives adéquates, afin de prévenir
toute perte d’Informations Confidentielles ; et

informer immédiatement les autres Parties en cas de perte éventuelle de
toute Information Confidentielle de sorte que ces autres Parties puissent
demander une mesure conservatoire ou prendre des mesures
appropriées.

133.5  Restitution d’Informations Confidentielles

Q]

Lorsque les système:
automatique de données empêchant la destruction des Informations
Confidentielles contenues dans ces systèmes informatiques sans les
endommager, toute Partie est autorisée, sous réserve d’une notification

À la demande d’une quelconque Partie, l’autre Partie devra :

détruire ou retourner à cette dernière tous les documents et supports (et
toutes les copies) contenant, reflétant, intégrant, ou fondés sur des
Informations Confidentielles ;

effacer toutes les Informations Confidentielles de son système

informatique ou étant stockées sous forme électronique ; et

certifier par écrit à cette dernière qu’elle s’est conformée aux exigences
du présent Auticle 13.3 étant entendu que GÉCAMINES peut
conserver les documents et supports contenant, reflétant, intégrant ou
fondés sur les Informations Confidentielles dans la mesure requise par
la loi où par toute autorité gouvernementale ou réglementaire, ainsi que
les procès-verbaux de toute réunion de ses organes sociaux, et tout
document de travail incorporant des Informations Confidentielles.

informatiques réalisent une sauvegarde électronique

TA

d

4
préalable aux autres Parties, à conserver lesdites Informations Confidentielles
pour une durée égale à celle durant laquelle les données informatiques sont
habituellement sauvegardées.

(üi) Toutes les Informations Confidentielles qui ne sont pas restituées ou
détruites restent soumises aux stipulations du présent Article 13

13.3.6 Durée des obligations de confidentialité

Les obligations contenues dans le présent Article 13.3 expireront au terme d’une
période de vingt-quatre (24) mois à compter de la Date de Signature sous réserve
que cette expiration soit sans préjudice de toute obligation continue des Parties de
préserver le caractère confidentiel de toute information dès lors que cette obligation
est imposée par la loi.

13.4. Divisibilité

Il est convenu que la non-validité, l’inopposabilité, l’illégalité, l'inefficacité ou l'impossibilité
de mettre en œuvre une stipulation du présent Protocole n’affectera aucunement la validité,
lopposabilité, la légalité, l’efficacité et la mise en œuvre de ses autres stipulations, qui
continueront de trouver application. Toutefois, les Parties négocieront de bonne foi en vue
du remplacement de la stipulation concernée par une stipulation valable, opposable, légale,
efficace et présentant autant que possible les mêmes effets que ceux qu’elles attendaient de la
stipulation remplacée.

13.5. Avenant

Aucune modification du présent Protocole ne sera valide et ne fera partie du présent
Protocole à moins d’avoir été faite par écrit et signée par toutes les Parties.

13.6.  Intégralité de l'accord des Parties

Le présent Protocole constitue l'intégralité de l'accord entre les Parties, et remplace toutes les
déclarations et accords antérieurs relatifs à l’objet des présentes, verbaux ou écrits.

13.7. Coûts et dépenses

Sauf précision contraire expresse énoncée dans le présent Protocole, chaque Partie assumera
l'intégralité de ses coûts et dépenses (y compris les honoraires et débours de conseillers
externes et/ou conseils juridiques) engagés à l’occasion de la négociation, préparation et mise
en œuvre du présent Protocole ainsi que de tout autre document qui en découle, la
vérification de l'exécution des Conditions Suspensives, les demandes de modifications et les
manquements.

13.8. Notifications

13.8.1 Toutes notifications, requêtes, demandes et/ou autres communications se
rapportant au présent Protocole se feront par écrit et seront réputées avoir été faites
lorsqu’elles ont été envoyées aux Parties, (i) par lettre recommandée ou par porteur

n'1EC

Version de signature

avec accusé de réception, ou (ii) par courrier électronique aux adresses figurant en
Annexe 1.

13.8.2 Les notifications et/ou autres communications seront valables et seront réputées
avoir été effectuées (i) en cas de réception du courrier recommandé par la poste ou
ée pendant les heures normales

par porteur, à la date de la remise si celle-ci est opé
de service ou, sinon, le Jour Ouvré suivant le jour de la réception ; (ii) en cas de
communication électronique, le Jour Ouvré suivant la date de la réception de la
communication électronique.

13.8.3 Tout changement d’adresse sera notifié par écrit à l’autre Partie au moins dix (10)
Jours Ouvrés avant que ledit changement ne devienne effectif.

14. LANGUE

14.1. Le présent Protocole est signé en français et en anglais. En cas de contradiction, la
version française prévaudra.

14.2. Tout document ou communication adressé par les Parties au titre du, ou concernant
le présent Protocole devra étre en français, dans toute la mesure permise par la loi et les
règlements, ou, le cas échéant, accompagné d’une traduction française.

15. DROIT APPLICABLE

Le présent Protocole est régi par le droit de la RDC, quant à sa validité, son interprétation et
son exécution.

16. RÈGLEMENT DES DIFFÉRENDS
16.1. Accord Amiable

16.1.1 En cas de litige ou de différend entre les Parties né du présent Protocole ou en
s'engagent, avant d’instituer toute

relation avec celui-ci, les Parties concern
procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir à un
règlement à l'amiable.

161.2 À cet effet, les Parties se rencontreront dans les quinze (15) Jours Ouvrés de
l'invitation à une telle rencontre adressée par la Partie la plus diligente. Si le litige ou
le différend n’est pas l’objet d’un règlement amiable dans les quinze (15) Jours
Ouvrés de la réunion, toute Partie peut le soumettre à l'arbitrage, conformément aux
stipulations de l'Article 16.2

16.2. Arbitrage

162.1 Tout différend découlant du présent Protocole ou en relation avec celui-ci sera
tranché selon le règlement d’arbitrage de la Chambre de Commerce Internationale
par (3) arbitres siégeant à Paris, France et désignés conformément à ce règlement et
statuant selon le droit de la RDC. La langue de l'arbitrage sera le français avec une
traduction anglaise si elle est exigée par une Partie, qui devra en supporter
l'ensemble des frais et dépenses.

26

Version de signature

16.2.2 Chaque Partie aux présentes renonce à tout droit de faire appel de cet arbitrage et la
sentence arbitrale sera définitive, exécutoire et ne pourra être l’objet d’aucune
révision. L’arbitre pourra, si requis par la Partie introduisant la réclamation (et si
cette Partie prévaut), accorder l’exécution en nature à titre de réparation de tout
manquement à un engagement d’une Partie au titre du présent Protocole, sans
préjudice de la possibilité d’une exécution en nature à titre de réparation dans la
juridiction compétente.

16.2.3 Dans le cadre de toutes procédures juridiques ou d’atbitrage, y compris les questions
relatives à la procédure ou à l'application des décisions, chaque Partie renonce
expressément et irrévocablement au droit de réclamation de toute protection qui
serait fondée sur une immunité, notamment l’immunité en matière de juridiction,
limmunité d’exécution, ainsi que toute immunité diplomatique ou de souveraineté.

17. FORMALITÉS

17.1. Toutes formalités relatives à la cession des Actions Cédées seront effectuées par
HIGHWIND à ses propres frais, étant entendu que GÉCAMINES s'engage à fournir à
HIGHWIND toute l’assistance raisonnablement nécessaire afin de faciliter la réalisation
desdites formalités dans les meilleurs délais.

17.2. Toutes formalités relatives à la cession du Permis Cédé seront effectuées par
GÉCAMINES à ses propres frais, étant entendu que DEZITA s'engage à fournir à
GÉCAMINES toute l'assistance raisonnablement nécessaire afin de faciliter la réalisation
desdites formalités dans les meilleurs déla

SSS
Fait, le Av 2016,

En quatre (4) exemplaires originaux.

[air pages suivantes pour les signatures

27

Version de signature

POUR HIGHWIND PROPERTIES LIMITED

frecteur de ENRC Management
(Cañgo) Limited et directeur d'HIGHWIND
PROPERTIES LIMITED

POUR DEZITA INVESTMENTS SARL

Ur otre

Luck MUMBA Lisa WAKE
Gérant Gérant

28

Version de signature

POUR LA GÉNÉRALE DES CARRIÈRES ET DES MINES

Jacques KAMENGA/TSHIMUANGA Albert YU MULIMBI
Directeur Général ai. Président du Conseil d’Administration

29

Version de signature

POUR LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO

Patrick MULUMBA
Président - Directeur Général

| »
44
ANNEXE 1
COORDONNÉES DE NOTIFICATION

Pour HIGHWIND :

HIGHWIND PROPERTIES LIMITED

c/o Etude Kabinda / Avocats DRC

À l'attention de Maître Alex Kabinda Ngoy, Avocat
Avenue des Roches n° 1, Quartier Golf
Lubumbashi

République Démocratique du Congo

Courriel : alex.kabinda@etudekabinda.com

Pour DEZITA :

DEZITA INVESTMENTS SARL
À l'attention du Gérant

238, Route Likasi, Commune Annexe
Lubumbashi

République Démocratique du Congo
Courriel : Luck.Mumba(@enrc.co.za

Pour GÉCAMINES :

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
À l'attention du Directeur Général

419, boulevard Kamanyola

B.P. 450 - Lubumbashi

République Démocratique du Congo

Courriel : ngele.masudi@gecamines.cd

Pour METALKOL :

À l'attention du Président - Directeur Général
238, Route Likasi, Commune Annexe
Lubumbashi

République Démocratique du Congo
Courriel : patrick.mulumba(@entc.co.za

31

Version de signature

ANNEXE 2
CONTRAT DE CESSION D’ACTIONS

{oi page suivante]

32

Version de signature
Version de signature

CONTRAT DE CESSION D’ACTIONS
EN DATE DU [e]

— ENTRE —
LA GÉNÉRALE DES CARRIÈRES ET DES MINES

HIGHWIND PROPERTIES LIMITED

— EN PRÉSENCE DE —

LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO
Version de signature

CE CONTRAT DE CESSION D’ACTIONS (LE « CONTRAT ») EST CONCLU
LE [e] ENTRE :

(0)

ET

@)

LA GÉNÉRALE DES CARRIÈRES ET DES MINES, société anonyme
unipersonnelle avec conseil d'administration de droit congolais, en abrégé
«GÉCAMINES SA.» en sig «GCM S.A.», au capital social de
2.401.500.000.000 francs congolais (CDF), immatriculée au Registre du Commerce
et du Crédit Mobilier de Lubumbashi sous le numéro CD/L’SHI/RCCM/14-B-
1678, numéro d'identification nationale 6-193-A01000M et numéro d'identification
fiscale AO7O114F, ayant son siège social sis 419, boulevard Kamanyola, BP 450,
Lubumbashi, République Démocratique du Congo, représentée aux fins des
présentes par [e],

ci-après dénommée « GÉCAMINES » ou le « CÉDANT »,

HIGHWIND PROPERTIES LIMITED, une société constituée selon les lois
applicables aux Iles Vierges Britanniques, ayant son siège social sis Trident
Chambers, P.O. Box 146, Road Town / Tortola, Iles Vierges Britanniques,
représentée aux fins des présentes par [e],

ci-après dénommée « HIGHWIND » ou le « CESSIONNAIRE »,

EN PRÉSENCE DE

@)

LA COMPAGNIE DE TRAITEMENT DES REJETS DE
KINGAMYAMBO, société anonyme avec conseil d'administration de droit
congolais, en abrégé « METALKOL S.A.», au capital social de 18.500.000.000
francs congolais (CDF), immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le numéro CD/L'SHI/RCCM/14-B-049, numéro
d'identification nationale 01.128-N58248X et numéro d'identification fiscale
A1007580B, ayant son siège social sis 238, Route de Likasi, Commune Annexe,
Lubumbashi, République Démocratique du Congo, représentée aux fins des
présentes par [e],

ci-après dénommée « METALKOL »

Le CÉDANT et le CESSIONNAIRE étant dénommés collectivement les
«Parties » et individuellement une « Partie ».

Version de signature

ATTENDU QUE :

(A)

(B)

©

Le 7 janvier 2010, la République Démocratique du Congo, le CÉDANT, Société
Immobilière du Congo SAS (anciennement Société Immobilière du Congo Sprl), le
CESSIONNAIRE, Parcas Limited, Interim Holdings Limited et Blue Narcissus
Limited ont conclu une convention de joint-venture, aux termes de laquelle ils sont
convenus des stipulations relatives à la constitution, la gestion et l'exploitation de
METALKOL, afin d'exercer les activités de développement et d’exploitation
minière de certains gisements de ressources minérales en République Démocratique
du Congo.

Le capital social de METALKOL est divisé en vingt mille (20.000) actions,
actuellement détenues par les actionnaires tel que suit :

e Le CÉDANT, titulaire de cinq mille (5.000) actions de catégorie À représentant
vingt-cinq pour cent (25%) du capital social de METALKOL (les «Actions
Cédées ») ;

e Le CESSIONNAIRE, titulaire de onze mille (11.000) actions de catégorie B
représentant  cinquante-cinq pour cent (55%) du capital social de
METALKOL ;

e  Parcas Limited, titulaire de mille (1.000) actions de catégorie B représentant
cinq pour cent (5%) du capital social de METALKOL ;

e Interim Holdings Limited, titulaire de mille (1.000) actions de catégorie B
représentant cinq pour cent (5%) du capital social de METALKOL ;

e Blue Narcissus Limited, titulaire de mille (1.000) actions de catégorie B
représentant cinq pour cent (5%) du capital social de METALKOL ; et

e La République Démocratique du Congo, titulaire de mille (1.000) actions de
catégorie C représentant cinq pour cent (5%) du capital social de METALKOL..

Les Parties conviennent de la cession par le CÉDANT au profit du
CESSIONNAIRE des Actions Cédées et de conclure le présent Protocole dont
lobjet est de formaliser et de parfaire la vente, la cession et le transfert par le
CÉDANT au profit du CESSIONNATRE des Actions Cédées.

IL À ÉTÉ CONVENU CE QUI SUIT :
1. CESSION ET ACQUISITION

Li:

Le CÉDANT cède et transfère par les présentes au profit du CESSIONNAIRE et
le CESSIONNAIRE acquiert et reçoit par les présentes du CÉDANT les Actions
ées moyennant paiement par le CÉDANT d’un prix de cession forfaitaire
s’élevant à cent soixante-dix millions (170, 000,000) USD (le « Prix de Cession »).

35

4

Version de signature

12. Le transfert de propriété et de jouissance des Actions Cédées au CESSIONNAIRE
interviendra à la date de signature des présentes.

2. PAIEMENTS

2.1. Les Parties conviennent que le CESSIONNAIRE, directement ou à travers l’une de
ses sociétés affiliées, s’acquittera au profit du CÉDANT du Prix de Cession par
virement sur un compte bancaire dont le CÉDANT lui communiquera les
coordonnées par écrit au moins cinq (5) Jours Ouvrés avant la date du paiement
considérée, selon les modalités suivantes :

() la somme de quatre-vingt millions (80.000.000) USD (la «Première
Tranche ») à la date des présentes, à condition que ce montant soit réputé
transféré à la présentation par GÉCAMINES de la confirmation du virement
bancaire irrévocable correspondant, avec une date de virement effectif à la
date des présentes ;

(Gi) la somme de quarante millions (40.000.000) USD dans un délai de trente (30)
Jours Ouvrés courant à compter de la date de paiement de la Première
Tranche ; et

(ii) le reliquat du Prix de Cession, soit cinquante millions (50.000.000) USD, à la
date du premier (1°) anniversaire de la date de signature des présentes.

2.2. Tout montant dû en vertu du présent Contrat mais demeuré impayé à son échéance
portera intérêts au taux LIBOR majoré de huit pour cent (8%) par an calculé sur la
base du nombre réel de jours calendaires écoulés à compter de la date à laquelle le
paiement est dû et exigible (incluse) jusqu'à la date du paiement effectif (exclue).

3. RÉALISATION

3.1. Toutes formalités relatives à la cession des Actions Cédées seront effectuées par le
CESSIONNAIRE à ses propres frais, étant entendu que le CÉDANT s'engage à
fournir au CESSIONNAIRE toute l'assistance raisonnablement nécessaire afin de
faciliter la réalisation desdites formalités dans les meilleurs délais.

3.2. Chaque Partie supportera ses propres coûts et frais en lien avec la négociation, la
préparation, la signature et l’exécution de cet Accord. Chaque Partie supportera
également toutes les taxes de transfert, tous droits de douane, tous frais et charges
similaires qui pourraient être à sa charge en relation avec le transfert des Actions
Cédées.

4. ENTRÉE EN VIGUEUR

Le présent Contrat entre en vigueur à compter de sa signature par les deux Parties.

Version de signature

5. NOTIFICATIONS

5.1. Toutes les notifications, demandes et/ou autres communications se rapportant au
présent Contrat se feront par écrit et seront réputées avoir été faites uniquement si
elles ont été envoyées aux Parties, (i) par lettre recommandée ou par porteur avec
accusé de réception, ou (ii) par courrier électronique aux adresses suivantes :

Pour le CÉDANT :

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
À l'attention du Directeur Général

419, boulevard Kamanyola

B.P. 450 - Lubumbashi

République Démocratique du Congo

Courriel : ngele.masudi@gecamines.cd

Pour le CESSIONNAIRE :

HIGHWIND PROPERTIES LIMITED

c/o Etude Kabinda / Avocats DRC

À l’attention de Maître Alex Kabinda Ngoy, Avocat
Avenue des Roches n° 1, Quartier Golf,
Lubumbashi

République Démocratique du Congo

Courriel : alex.kabinda@etudekabinda.com

Pour METALKOL :

À l'attention du Président Directeur Général
238, Route Likasi, Commune Annexe
Lubumbashi

République Démocratique du Congo
Courriel : patrick.mulumba(@entc.co.za

5.2. Les notifications et/ou autres communications seront valables et seront réputées
avoir été effectuées (i) en cas de réception du courrier recommandé par la poste ou
par porteur, à la date de la remise si celle-ci est opérée pendant les heures normales
de service ou, sinon, le Jour Ouvré suivant le jour de la réception ; (ii) en cas de
communication électronique, le Jour Ouvré suivant la date de la réception de la
communication électronique.

5.3. Tout changement d’adresse sera notifié par écrit à l’autre Partie au moins dix (10)
Jours Ouvrés avant que ledit changement ne devienne effectif.

37

Version de signature

5.4. Aux fins du présent Contrat, « Jour Ouvré » désigne un jour autre que le samedi, le
dimanche ou un jour férié en RDC ou dans les Iles Vierges Britanniques.

6. LANGUE

6.1. Le présent Contrat est signé en français et en anglais. En cas de contradiction, la
version française prévaudra.

6.2. Tout document où communication adressé par les Parties au titre du, ou concernant
le présent Contrat devra être en français, dans toute la mesure permise par la loi et
les règlements, ou, le cas échéant, accompagné d’une traduction française.

7. DROIT APPLICABLE

Le présent Contrat est régi par le droit de la RDC, quant à sa validité, son interprétation et

son exécution.

8. RÈGLEMENT DES DIFFÉRENDS

8.1. Accord Amiable

8.1.1 En cas de litige ou différend entre les Parties né du présent Contrat ou en relation

avec celui-ci, les Parties concernées s'engagent, avant de renvoyer le différend à
l'arbitrage, et sauf en cas d'urgence, à se réunir afin de tenter de trouver un accord

amiable.

8.1.2 À cet effet, les Parties se rencontreront dans les quinze (15) Jours Ouvrés suivant
l'invitation à une telle rencontre adressée par la Partie la plus diligente. Si le litige ou
le différend n’est pas réglé à l'amiable dans les quinze (15) Jours Ouvrés de la
réunion, toute Partie peut le soumettre à l'arbitrage, conformément aux stipulations
de l'Article 8.2.

8.2. Arbitrage

8.2.1 Tout différend découlant du présent Contrat ou en relation avec celui-ci sera
tranché selon le règlement d’arbitrage de la Chambre de Commerce Internationale
par (3) arbitres siégeant à Paris, France et désignés conformément à ce règlement et
statuant selon le droit de la RDC. La langue de l'arbitrage sera le français avec une
traduction anglaise si elle est exigée par une Partie, qui devra en l’ensemble des frais
et dépenses.

8.2.2 Chaque Partie aux présentes renonce à tout droit de faire appel de cet arbitrage et la
sentence arbitrale sera définitive, exécutoire et ne pourra être l’objet d’aucune
révision. L’arbitre pourra, si requis par la Partie introduisant la réclamation (et si
cette Partie prévaut), accorder l'exécution en nature à titre de réparation de tout
manquement à un engagement d’une Partie au titre du présent Contrat, sans
préjudice de la possibilité d’une exécution en nature à titre de réparation dans la
juridiction compétente.

38
Version de signature

82.3 Dans le cadre de toutes procédures juridiques ou d'arbitrage, y compris les
questions relatives à la procédure ou à l’application des décisions, chaque Partie
renonce expressément et irrévocablement au droit de réclamation de toute
protection qui serait fondée sur une immunité, y compris limmunité en matière de
juridiction, l'immunité d’exécution, ainsi que toute immunité diplomatique ou de
souveraineté.

Le présent Contrat est signé le [e] en quatre (4) exemplaires originaux, dont un (1)
exemplaire original pour chaque Partie, un (1) pour les formalités d’enregistrement
applicables, et un (1) pour le Registre du Commerce et du Crédit Mobilier.

Les Parties donnent tous pouvoirs à [e], avec faculté de sous-délégation, aux fins de la

réalisation de toutes les formalités administratives, ainsi que toutes autres formalités requises
pour l'exécution des stipulations du présent Contrat.

POUR LA GÉNÉRALE DES CARRIÈRES ET DES MINES

[Nom] [Nom]
[Fonction] [Fonction]

POUR HIGHWIND PROPERTIES LIMITED

[Nom] [Nom]
[Fonction] [Fonction]

39

Version de signature

POUR LA COMPAGNIE DE TRAITEMENT DES REJETS DE
KINGAMYAMBO

[Nom] [Nom]
Lonction] LFonction]

40

Version de signature

ANNEXE 3
ACTE DE CESSION DE DROITS MINIERS

[Voir page suivante]

ai
Version de signature

ACTE DE CESSION DE DROITS MINIERS

EN DATE DU [e]

— ENTRE —
DEZITA INVESTMENTS SARL

LA GÉNÉRALE DES CARRIÈRES ET DES MINES

— EN PRÉSENCE DE —

HIGHWIND PROPERTIES LIMITED

RELATIF

AU PERMIS D'EXPLOITATION N° PE 1284 EN RÉPUBLIQUE DÉMOCRATIQUE DU CONGO
Version de signature

CET ACTE DE CESSION DE DROITS MINIERS (L’« ACTE ») EST CONCLU
LE [e] ENTRE :

@

ET

@)

DEZITA INVESTMENTS SARL, société à responsabilité limitée de droit
congolais, au capital social de 550.000.000 francs congolais (CDF), immatriculée au
Registre du Commerce et du Crédit Mobilier de Lubumbashi sous le numéro
CD/L'SH/RCCM/14-B-1468, numéro d'identification nationale 6-128-N5329A,
ayant son siège social sis au 238, Route Likasi, commune Annexe, Lubumbashi,
République Démocratique du Congo, représentée aux fins des présentes par [e],

ci-après dénommée « DEZITA » ou le « CÉDANT »,

LA GÉNÉRALE DES CARRIÈRES ET DES MINES, société anonyme
unipersonnelle avec conseil d’administration de droit congolais, en abrégé
«GÉCAMINES SA», en sige «GCM SA», au capital social de
2.401.500.000.000 francs congolais (CDF), immatriculée au Registre du Commerce
et du Crédit Mobilier de Lubumbashi sous le numéro CD/L'SHI/RCCM/14-B-
1678, numéro d'identification nationale 6-193-A01000M et numéro d'identification
fiscale AO7O114F, ayant son siège social sis 419, boulevard Kamanyola, BP 450,
Lubumbashi, République Démocratique du Congo, représentée aux fins des
présentes par [e]

ci-après dénommée « GÉCAMINES » ou le « CESSIONNAIRE »

EN PRÉSENCE DE

G)

HIGHWIND PROPERTIES LIMITED, société constituée selon les lois
applicables aux Iles Vierges Britanniques, ayant son siège social sis Trident
Chambers, P.O. Box 146, Road Town / Tortola, Iles Vierges Britanniques,
représentée aux fins des présentes par [e],

ci-après dénommée « HIGHWIND »,

Le CÉDANT et le CESSIONNAIRE étant dénommés collectivement les
«Parties » et individuellement une « Partie ».

ATTENDU QUE :

A)

(B)

Q]

Le CÉDANT est seul titulaire du permis d'exploitation n° PE.1284 (ci-après le
« PE.1284 »), dont le plan et les coordonnées figurent à l'Annexe 1 du présent
Acte ;

Le CÉDANT souhaite céder au CESSIONNAIRE, et le CESSIONNAIRE
souhaite acquérir du CÉDANT le PE.1284 ;

Les Parties sont dès lors convenues de conclure le présent Acte afin de déterminer
les modalités de la cession totale du PE.1284 par le CÉDANT au bénéfice du
CESSIONNAIRE.

| #
Version de signature

IL A ÉTÉ CONVENU CE QUI SUIT :
1. OBJET

Conformément aux dispositions des articles 182 à 186 de la Loi n°007-2002 du 11 juillet 2002
portant code minier (ci-après le « Code Minier »), le CÉDANT cède et transfère par les
présentes, moyennant bonne et valable contrepartie, au CESSIONNAIRE, le
CESSIONNAIRE acceptant par les présentes cette cession et ce transfert, le PE.1284 ainsi
que l'ensemble des droits, titres et intérêts s’y rapportant, en particulier tous gisements
naturels et artificiels situés à l’intérieur de son périmètre, sous toutes les garanties de fait et de
droit et libre de toutes charges.

2. ENGAGEMENT DU CESSIONNAIRE

Conformément aux termes de l’article 182 du Code Minier, le CESSIONNAIRE assumera
toutes les obligations incombant au titulaire du PE.1284 vis-à-vis de l'État à compter du
transfert effectif de ce permis au CESSIONNAIRE conformément à l'Article 3 ci-dessous,
étant entendu toutefois que le CÉDANT restera en tout état de cause seul responsable des
obligations incombant au titulaire du PE.1284 vis-à-vis de l'État jusqu’à la date de son
transfert effectif.

3. EFFETS DU TRANSFERT

Le transfert du PE.1284 deviendra effectif à compter de la réalisation de l'ensemble des
formalités d’enregistrement prévues à l’article 184 du Code Minier et aux articles 374 et
suivants du Décret n°038/2003 du 26 mars 2003 portant règlement minier (ci-après le
«Règlement Minier ») désignant le CESSIONNAIRE en qualité de titulaire du PE.1284 du
fait de l'inscription du CESSIONNAIRE en tant que nouveau titulaire du permis au dos du
PE.1284 remis par le CAMI au CÉDANT où au CESSIONNAIRE, le cas échéant, à l'issue
des formalités d'enregistrement (étant entendu que si l'original du PE.1284 endossé au nom
du CESSIONNAIRE est remis au CÉDANT, ce dernier le remettra immédiatement au
CESSIONNAIRE).

4. ENREGISTREMENT DE LA CESSION

41. Le CÉDANT et le CESSIONNAIRE s'engagent à se conformer aux obligations
légales et réglementaires relatives à l’enregistrement de la présente cession,
conformément aux dispositions prévues dans le Code Minier et le Règlement
Minier. Tous les frais y afférents seront à la charge du CESSIONNAIRE, qui s’y
oblige.

4.2. Le CESSIONNAIRE fera son affaire de la réalisation des formalités nécessaires à
l'enregistrement du transfert du PE.1284 à son profit. À cet effet, le CÉDANT a
remis au CESSIONNAIRE, à la signature du présent Acte :

() le certificat d'exploitation original relatif au PE.1284 ; et

(ii) tous formulaires signés par le CÉDANT pour permettre l’accomplissement
des formalités d'enregistrement.

| ;

Version de signature

43. Le CÉDANT sengage à fournir au CESSIONNAIRE toute l'assistance
raisonnablement nécessaire afin de permettre la réalisation des formalités nécessaires
à l'enregistrement du transfert du PE.1284 dans les meilleurs délais.

5. ENTRÉE EN VIGUEUR
Le présent Acte entre en vigueur à compter de sa signature par les deux Parties.
6. COÛTS ET FRAIS

Chaque Partie supportera ses propres coûts et frais (incluant les frais et débours des
consultants externes et/ ou conseillers juridiques) engagés à l’occasion de la négociation,
préparation et mise en œuvre de cet Acte, étant entendu que tous impôts résultant du
transfert, y compris mais sans limitation, les impôts sur les bénéfices, que ceux-ci soient
retenus à la source ou non, droits, frais de transfert et charges similaires payables du fait de la
cession et du transfert de PE 1284 devront être assumés pas le CESSIONNAIRE.

7. NOTIFICATIONS

74. Toutes les notifications, demandes et/ou autres communications se rapportant au
t Acte se feront par écrit et seront réputées avoir été faites uniquement si elles
envoyées aux Parties, (i) par lettre recommandée ou par porteur avec accusé
de réception, où (ii) par courrier électronique aux adresses suivantes :

Pour le CÉDANT :

DEZITA INVESTMENTS SARL
À l'attention du Gérant

238, Route Likasi, Commune Annexe
Lubumbashi

République Démocratique du Congo
Courriel : Luck.Mumba(@enrc.co.za

Pour le CESSIONNAIRE :

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
À l'attention du Directeur Général

419, boulevard Kamanyola

B.P. 450 - Lubumbashi

République Démocratique du Congo

Courriel : ngele.masudi@gecamines.cd

Pour HIGHWIND :
HIGHWIND PROPERTIES LIMITED

c/o Etude Kabinda / Avocats DRC
À l'attention de Maître Alex Kabinda Ngoy, Avocat

45

7.2.

7.3.

7.4.

Version de signature

Avenue des Roches n° 1, Quartier Golf,
Lubumbashi

République Démocratique du Congo
Courriel : alex.kabinda@etudekabinda.com

Toutes notifications et/ou autres communications seront valables et seront réputées
avoir été effectuées (i) en cas de réception du courrier recommandé par la poste ou
par porteur, à la date de la remise si celle-ci est opérée pendant les heures normales
de service ou, sinon, le Jour Ouvré suivant le jour de la réception ; (ii) en cas de
communication électronique, le Jour Ouvré suivant la date de la réception de la
communication électronique.

Tout changement d’adresse sera notifié par écrit à l’autre Partie au moins dix (10)
Jours Ouvrés avant que ledit changement ne devienne effectif.

Pour les fins du présent Article 7, «Jour Ouvré » désigne un jour autre que le
samedi, le dimanche ou un jour férié en RDC ou dans les Iles Vierges Britanniques.

8. LANGUE

8.1.

8.2.

Le présent Acte est signé en français et en anglais. En cas de contradiction, la

version française prévaudra.

Tout document où communication adressé par les Parties au titre du, où concernant
le présent Acte devra être en français, dans toute la mesure permise par la loi et les
règlements, ou, le cas échéant, accompagné d’une traduction française.

9. DROIT APPLICABLE

Le présent Acte est régi par le droit de la RDC, quant à sa validité, son interprétation et son
exécution.

10. RÈGLEMENT DES DIFFÉRENDS

10.1.

10.1.1

10.12

Accord Amiable

En cas de litige ou de différend entre les Parties né du présent Acte ou en relation
avec celui-ci, les Parties concernées s'engagent, avant d’instituer toute procédure
atbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir à un règlement à
l'amiable.

À cet effet, les Parties se rencontreront dans les quinze (15) jours ouvrés de
l'invitation à une telle rencontre adressée par la Partie la plus diligente. Si le litige où
le différend n'est pas l’objet d’un règlement amiable dans les quinze (15) jours
ouvrés de la réunion, toute Partie peut le soumettre à l'arbitrage, conformément aux

stipulations de Article 10.2.

46

10.2.

10.2.1

10.2.2

10.2.3

Version de signature

Arbitrage

Tout différend découlant du présent Acte ou en relation avec celui-ci sera tranché
selon le règlement d’arbitrage de la Chambre de Commerce Internationale par (3)
arbitres siégeant à Paris, France et désignés conformément à ce règlement et
statuant selon le droit de la RDC. La langue de l'arbitrage sera le français avec une
traduction anglaise si elle est exigée par une Partie, qui devra en supporter
l'ensemble des frais et dépenses.

Chaque Partie aux présentes renonce à tout droit de faire appel de cet arbitrage et la
sentence arbitrale sera définitive, exécutoire et ne pourra étre l’objet d’aucune
révision. L’arbitre pourra, si requis par la Partie introduisant la réclamation (et si
cette Partie prévaut), accorder l'exécution en nature à titre de réparation de tout
manquement à un engagement d’une Partie au titre du présent Acte, sans préjudice
de la possibilité d’une exécution en nature à titre de réparation dans la juridiction
compétente.

Dans le cadre de toutes procédures juridiques ou d’arbitrage, y compris les questions
relatives à la procédure ou à l'application des décisions, chaque Partie renonce
expressément et irrévocablement au droit de réclamation de toute protection qui
serait fondée sur une immunité, y compris l’immunité en matière de juridiction,
limmunité d'exécution, ainsi que toute immunité diplomatique ou de souveraineté.

47

Version de signature

Le présent Acte est signé le [e] en quatre (4) exemplaires originaux, dont un (1) exemplaire
original pour chaque signataire et un (1) exemplaire pour les formalités d’enregistrement
applicables.

Les Parties donnent tous pouvoirs à [e], avec faculté de sous-délégation, aux fins de la
réalisation de toutes les formalités administratives, ainsi que toutes autres formalités requises
pour l'exécution des stipulations du présent Contrat.

POUR DEZITA INVESTMENTS SARL

[Non] [Nom]
[Fonction] [Fonction]

POUR LA GÉNÉRALE DES CARRIÈRES ET DES MINES

[Nom] [Nom]
[Fonction] [Fonction]

POUR HIGHWIND PROPERTIES LIMITED

[Nom] [Nom]
[Fonction] [Fonction]

48

Version de signature

ANNEXE 1 - PLAN ET COORDONNÉES DU PÉRIMÈTRE COUVERT PAR
LE PE.1284

LA inséren

f 4
7
Version de signature
ANNEXE 4
CONVENTION DE RÉSILIATION

[Voir page suivante]

50

Version de signature

CONVENTION DE RÉSILIATION
EN DATE DU [e]

— ENTRE
LA RÉPUBLIQUE DÉMOCRATIQUE DU CONGO
LA GÉNÉRALE DES CARRIÈRES ET DES MINES
SOCIÉTÉ IMMOBILIÈRE DU CONGO S.A.S,
HIGHWIND PROPERTIES LIMITED
PAREAS LIMITED B.V.I.
INTERIM HOLDINGS LIMITED B.V.I.

BLUE NARCISSUS LIMITED B.V.I.

— EN PRÉSENCE DE —

LA COMPAGNIE DE TRAITEMENT DES REJETS DE KINGAMYAMBO S.A.

RELATIVE À

LA CONVENTION DE JOINT-VENTURE RELATIVE À LA COMPAGNIE DE TRAITEMENT DES REJETS
DE KINGAMYAMBO S.A. EN DATE DU 30 JANVIER 2010

f
#

Version de signature

CETTE CONVENTION DE RÉSILIATION (LA « CONVENTION ») EST
CONCLUE LE [e] ENTRE :

@

@)

(3)

@)

6)

@)

LA RÉPUBLIQUE DÉMOCRATIQUE DU CONGO, représentée par [e],
ci-après dénommée l'« ÉTAT »

LA GÉNÉRALE DES CARRIÈRES ET DES MINES, une société anonyme
unipersonnelle avec conseil d'administration de droit congolais, en abrégé
«GÉCAMINES SA», en sige «GCM SA.» au capital social de
2.401.500.000.000 francs congolais (CDF), immatriculée au Registre du Commerce
et du Crédit Mobilier de Lubumbashi sous le numéro CD/L’SHI/RCCM/14-B-
1678, numéro d'identification nationale 6-193-A01000M et numéro d’identification
fiscale AO7O0114F, ayant son siège social sis 419, boulevard Kamanyola, BP 450,
Lubumbashi, République Démocratique du Congo, représentée aux fins des
présentes par [e],

ci-après dénommée « GÉCAMINES »

SOCIÉTÉ IMMOBILIÈRE DU CONGO S.AsS. (antérieurement Société
Immobilière du Congo Sprl), une société par actions simplifiée de droit congolais,
immatriculée au Registre du Commerce et du Crédit Mobilier de Lubumbashi sous
le numéro CD/L'SHI/RCCM/14-B-1672, numéro d'identification nationale 6-630-
N51985D et numéro d'identification fiscal A1115317M ayant son siège social sis, 7,
Avenue Hewa Bora Quartier Industriel, Commune de Kampemba, Lubumbashi,
République Démocratique du Congo, représentée aux fins des présentes par [e],

ci-après dénommée « SIMCO »

GÉCAMINES et SIMCO étant dénommées collectivement le « Groupe
GÉCAMINES »

HIGHWIND PROPERTIES LIMITED, une société constituée selon les lois
applicables aux Iles Vierges Britanniques, immatriculée sous le numéro 1546858,
ayant son siège social sis Trident Chambers, P.O. Box 146, Road Town / Tortola,
Iles Vierges Britanniques, représentée aux fins des présentes par [e],

ci-après dénommée « HIGHWIND PROPERTIES LIMITED »

PAREAS LIMITED B.V.I, une société constituée selon les lois applicables aux
Iles Vierges Britanniques, immatriculée sous le numéro 1534110, ayant son siège
social sis Palm Grove House, P.O. Box 438, Road Town Tortola, Iles Vierges
Britanniques, représentée aux fins des présentes par [e],

ci-après dénommée « PAREAS LIMITED »

INTERIM HOLDINGS LIMITED B.V.I, une société constituée selon les lois
applicables aux Iles Vierges Britanniques, immatriculée sous le numéro 1546856,
ayant son siège social sis Palm Grove House, P.O. Box 438, Road Town Tortola,
Iles Vierges Britanniques, représentée aux fins des présentes par [e],

ci-après dénommée « INTERIM HOLDINGS LIMITED »

52

(Q)

Version de signature

BLUE NARCISSUS LIMITED B.V.I, une société constituée selon les lois
applicables aux Iles Vierges Britanniques, immatriculée sous le numéro 1539948,
ayant son siège social sis Palm Grove House, P.O. Box 438, Road Town Tortola,
Iles Vierges Britanniques, représentée aux fins des présentes par [e],

ci-après dénommée « BLUE NARCISSUS LIMITED »

HIGHWIND PROPERTIES LIMITED, PAREAS LIMITED, INTERIM
HOLDINGS LIMITED et BLUE NARCISSUS LIMITED étant dénommées
collectivement le « Groupe HIGHWIND »

EN PRÉSENCE DE

(8)

LA COMPAGNIE DE TRAITEMENT DES REJETS DE
KINGAMYAMBO, une société anonyme avec conseil d’administration de droit
congolais, en abrégé « METALKOL S.A. », immatriculée au Registre du Commerce
et du Crédit Mobilier de Lubumbashi sous le numéro CD/L’SHI/RCCM/14-B-
049, numéro d'identification nationale 01.128-N58248X, ayant son siège social sis
238, Route de Likasi, Commune Annexe, Lubumbashi, République Démocratique
du Congo, représentée aux fins des présentes par [e],

ci-après dénommée « METALKOL »

L'État, le Groupe GÉCAMINES et le Groupe HIGHWIND étant dénommés
collectivement les « Parties » et individuellement une « Partie »

ATTENDU QUE :

(@)

@)

(©

Le 7 janvier 2010, l'État, le Groupe GÉCAMINES et le Groupe HIGHWIND ont
conclu une convention de joint-venture, aux termes de laquelle ils sont convenus
des stipulations relatives à la constitution, la gestion et l'exploitation de
METALKOÏI, afin d'exercer les activités de développement et d’exploitation
minière de certains gisements de ressources minérales en République Démocratique
du Congo (la « Convention de Joint-Venture »).

Le 2016, GÉCAMINES, HIGHWIND PROPERTIES LIMITED et
Dezita Investments SARL ont conclu un protocole d’accord («le Protocole
d’Accord ») en vertu duquel elles sont convenues, entre autres et selon les termes
et conditions stipulés dans le Protocole d’Accord, de la résiliation de la Convention
de Joint-Venture.

L'objet de la présente Convention est de prévoir les termes et conditions pour la
résiliation de la Convention de Joint-Venture.

53

Version de signature
IL A ÉTÉ CONVENU CE QUI SUIT :
1. DÉFINITIONS

« Contrôle » (ainsi que tous les termes dérivant du même terme tels que Contrôlant ou
Contrôlé) a le sens qui lui est attribué aux articles 174 et 175 de l'Acte Uniforme OHADA
relatif au droit des Sociétés Commerciales et des Groupements d'Intérêt Économique)
adopté le 30 janvier 2014, tel que modifié à tout moment ;

« Convention de Joint-Venture » a le sens qui lui est attribué dans le paragraphe (A) de
Pexposé préalable ;

« Informations Confidentielles » a le sens qui lui est attribué à l'Article 4.2 ;

«Protocole d’Accord» a le sens qui lui est attribué au paragraphe (B) de l'exposé
préalable ;

« Réalisation » a le sens qui lui est attribué à l'Article 2. ;

« Réclamations » signifie, relativement à une personne, une demande, une réclamation, une
action où une procédure faite ou intentée par où contre la personne, quelle qu’en soit
l’origine, qu’elle soit présente, indéterminée, immédiate, future ou éventuelle ;

«RDC » désigne République Démocratique du Congo ; et

«Société Affiliée » désigne, pour toute Partie, une société ou une entité qui Contrôle
directement ou indirectement cette Partie ou est directement ou indirectement Contrôlée par
cette Partie ou une société ou une entité qui est Contrôlée par une société ou une entité
Contrôlant une Partie.

2. RÉSILIATION DE LA CONVENTION DE JOINT-VENTURE

Les Parties conviennent par les présentes que la Convention de Joint-Venture sera
automatiquement résiliée au transfert effectif de la participation de GÉCAMINES dans
METALKOL au bénéfice de HIGHWIND PROPERTIES LIMITED, tel que prévu dans
le Protocole d’Accord (la « Réalisation »).

3. LIBÉRATION MUTUELLE TOTALE ET FINALE

3.1. À la Réalisation, le Groupe GÉCAMINES et l'ÉTAT libèrent et déchargent
irrévocablement et inconditionnellement le Groupe HIGHWIND et chacune de ses Sociétés
Affiliées de toute défaillance, Réclamation, action, demande, recours où demande en
dommages et intérêts, dette, restitution, action en exécution ou tout autre recours dont ils
pourraient se prévaloir au titre de la Convention de Joint-Venture et, dans le cas de
GÉCAMINES, au titre de tout droit relatif à sa qualité d’actionnaire dans METALKOL, à
l'encontre du Groupe HIGHWIND et de ses Sociétés Affiliées.

Le Groupe GÉCAMINES ct l'ÉTAT ne devront pas formuler de Réclamation, exercer tout
recours, poursuivre ou introduire toute procédure (ou obtenir la réalisation d’une telle
action) à l'encontre du Groupe HIGHWIND ou de l’une de ses Sociétés Affiliées au titre de
toute question faisant l’objet d’une décharge ou libération dans les conditions prévues ci-
dessus.

Version de signature

3.2. À la Réalisation, le Groupe HIGHWIND et ses Sociétés Affiliées libèrent et
déchargent irrévocablement et inconditionnellement le Groupe GÉCAMINES de toute
défaillance, Réclamation, action, demande, recours où demande en dommages et intérêts,
dette, restitution, action en exécution ou tout autre recours dont ils pourraient se prévaloir
au titre de la Convention de Joint-Venture, à l'encontre du Groupe GÉCAMINES.

es ne devront pas formuler de Réclamation,

Le Groupe HIGHWIND et ses Sociétés Affili
exercer tout recours, poursuivre ou introduire toute procédure (ou obtenir la réalisation
d’une telle action) à l'encontre du Groupe GÉCAMINES au titre de toute question faisant
l’objet d’une décharge ou libération dans les conditions prévues ci-dessus.

3.3 En conséquence de ce qui précède, les Parties renoncent réciproquement ct
irrévocablement, à compter de la Réalisation, à toute action de quelque nature que ce soit au
titre de la Convention de Joint-Ventur

3.4. Les stipulations des Articles 3.1,3.2 et 3.3 ci-dessus sont sans préjudice de tout
droit ou recours que HIGHWIND PROPERTIES LIMITED où GÉCAMINES pourraient
avoir contre l’autre partie au titre du Protocole d’Accord ou de tout accord ou contrat
conclus dans le cadre des opérations envisagées par les présentes.

4. CONFIDENTIALITÉ
4.1. Annonces

Aucune annonce publique, d’une quelconque nature (y compris tout communiqué de presse
où toute divulgation) ne sera faite en relation avec la présente Convention, sauf accord
contraire convenu par écrit entre les Parties, excepté si le droit en vigueur en RDC ou le
droit applicable à lune des Sociétés Affiliées des Parties l'exige, y compris toute
réglementation de tout marché boursier à laquelle toute Partie ou l'une de ses Sociétés
Affiliées est soumi:

c.
4.2. Informations Confidentielles

Sous réserve des stipulations des Articles 4.3 et 4.6, le Groupe GÉCAMINES préservera la
confidentialité, et veillera à ce que ses dirigeants, employés, agents et conseils professionnels
respectifs préservent la confidentialité, de toutes informations, tous documents et tous
autres supports fournis à l’un quelconque d’entre eux, notamment par toute Partie du
Groupe HIGHWIND, Pun de ses consultants ou conseils, ou reçus par eux, y compris par
toute autorité (i) en sa qualité d’actionnaire de METALKOL et (ii) en relation avec le
présente Convention et/ou toute discussion où document en lien avec sa négociation, et
identifiés comme confidentiels (les « Informations Confidentielles »).

4.3. Exclusions
L’Atticle 4.2 ne s’applique pas :

(0) aux informations qui sont, ou deviennent, disponibles publiquement (autrement que
par violation de la présente Convention) ou développées de manière indépendante par le
Groupe GÉCAMINES ;

Gi aux informations dont le Groupe GÉCAMINES est en mesure de démontrer qu’elles
étaient en sa possession avant leur divulgation, tel qu’attesté par des preuves écrites ;

55

Version de signature

Gi) aux informations communiquées par le Groupe GÉCAMINES à des Sociétés
Affiliées, des dirigeants, des employés, des consultants indépendants et des conseils
professionnels qu’il a mandatés, des contractants existants ou potentiels, des investisseurs
potentiels, des banques ou des institutions financières, uniquement dans la mesure

nécessaire, sous réserve que le destinataire concerné des Informations Confidentielles :

a. soit soumis à une obligation de confidentialité au titre d’obligations professionnelles
ou contractuelles ; où

b. soit informé de la nature confidentielle de ces Informations Confidentielles et
s'engage par écrit à respecter des restrictions de confidentialité substantiellement identiques à
celles stipulées dans le présent Article 4. ;

(iv) à la divulgation d'informations, dans la mesure requise par la loi, par toute juridiction
compétente, toute instance de régulation ou tout marché boursier reconnu ; et

@ aux divulgations d'informations auxquelles le Groupe HIGHWIND à préalablement
donné son accord par écrit.

4.4. Obligations de confidentialité

Aux fins de l'Article 4.2, le Groupe GÉCAMINES devra :

() conserver tous documents, équipements et matériels faisant partie des
Informations Confidentielles dans des zones sécurisées et des fichiers
séparés, avec un accès restreint, afin d’empêcher que les Informations
Confidentielles ne soient divulguées à des personnes non autorisées ;

(ii) maintenir des procédures administratives adéquates, afin de prévenir toute
perte d’Informations Confidentielles ; et

(üi) informer immédiatement le Groupe HIGHWIND en cas de perte éventuelle
de toute Information Confidentielle de sorte que ce dernier puisse demander
une mesure conservatoire où prendre des mesures appropriées.

4.5. Restitutions d’Informations Confidentielles
À la demande du Groupe HIGHWIND, le Groupe GÉCAMINES devra le cas échéant:

() détruire ou retourner à cette dernière tous les documents et supports (et
toutes les copies) contenant, reflétant, intégrant, ou fondés sur des
Informations Confidentielles ;

(ii) effacer toutes les Informations Confidentielles de son système informatique

ou étant stockées sous forme électronique ; et

(üi) certifier par écrit à ce dernier qu'il s’est conformé aux exigences du présent
Aïticle 4.5 étant entendu que l'ÉTAT et le Groupe GÉCAMINES peuvent
conserver les documents et supports contenant, reflétant, intégrant ou
fondés sur des Informations Confidentielles dans la mesure requise par la loi
ou par toute autorité gouvernementale ou réglementaire, ainsi que les
procès-verbaux de toute réunion de leurs organes sociaux, et tout document
de travail incorporant des Informations Confidentielles.

56

Version de signature

Lorsque les systèmes informatiques réalisent une sauvegarde électronique
automatique de données empêchant la destruction des Informations
Confidentielles contenues dans ces systèmes informatiques sans les endommager, le
Groupe GÉCAMINES est autorisé, sous réserve d’une notification préalable au
Groupe HIGHWIND), à conserver lesdites Informations Confidentielles pour une
durée égale à celle durant laquelle les données informatiques sont habituellement
sauvegardées.

Toutes les Informations Confidentielles qui ne sont pas restituées ou détruites
restent soumises aux stipulations du présent Article 4.

4.6. Durée des obligations de confidentialité

Les obligations contenues dans le présent Article 4. expireront au terme d’une période de
vingt-quatre (24) mois à compter de la date de Réalisation, sans préjudice de toute obligation
continue des Parties de préserver le caractère confidentiel de toute information dès lors
qu’une telle obligation est imposée par la loi.

5. NOTIFICATIONS

SA Toutes notifications, requêtes, demandes et/ou autres communications se
rapportant à la présente Convention se feront par écrit et seront réputées avoir été faites
lorsqu'elles ont été envoyées aux Parties, (i) par lettre recommandée ou par porteur avec
accusé de réception, ou (ii) par courrier électronique aux adresses aux destinataires suivants :

Pour ÉTAT :

[e]
[e]
République Démocratique du Congo

Email: [e]
Pour le Groupe GÉCAMINES :

LA GÉNÉRALE DES CARRIÈRES ET DES MINES
À l'attention du Directeur Général

419, boulevard Kamanyola

B.P. 450 - Lubumbashi

République Démocratique du Congo

Courriel : ngele.masudi@gecamines.cd

Pour le Groupe HIGHWIND :
HIGHWIND PROPERTIES LIMITED
c/o Etude Kabinda / Avocats DRC

À l'attention de Maître Alex Kabinda Ngoy, Avocat

Avenue des Roches n° 1, Quartier Golf,

F4

Version de signature

Lubumbashi
République Démocratique du Congo
Courriel : alex.kabinda(@etudekabinda.com

Pour METALKOL :

À l'attention du Président - Directeur Général
238, Route Likasi, Commune Annexe
Lubumbashi

République Démocratique du Congo
Courriel : patrick.mulumba(@entc.co.za

5.2 Toutes notifications et/ou autres communications seront valables et seront
réputées avoir été effectuées () en cas de réception du courrier recommandé par la
poste où par porteur, à la date de la remise si celle-ci est opérée pendant les heures
normales de service ou, sinon, le Jour Ouvré suivant le jour de la réception ; (ii) en
cas de communication électronique, le Jour Ouvré suivant la date de la réception de
la communication électronique.

Tout changement d’adresse sera notifié par écrit à aux autres Parties au moins dix
(10) Jours Ouvrés avant que ledit changement ne devienne effectif.

54. Pour les fins du présent Article 5, «Jour Ouvré » désigne un jour autre que le
samedi, le dimanche ou un jour férié en RDC ou dans les Iles Vierges Britanniques.

6. INTÉGRALITÉ

La présente Convention constitue l'intégralité de l'accord entre les Parties, et remplace toutes
icurs relatifs à l'objet des présentes, verbaux ou écrits.

les déclarations et accords an
7. LANGUE

7.1. La présente Convention est signée en français et en anglais En cas de
contradiction, la version française prévaudra.

7.2. Tout document ou toute communication adressé(e) par les Parties au titre de, ou
concernant, la présente Convention devra être en français, dans toute la mesure permise par
la loi et les règlements, ou, le cas échéant, accompagné d’une traduction française,

. DROIT APPLICABLE

La présente Convention est régie par le droit de la RDC, quant à sa validité, son
interprétation et son exécution.

9. RÈGLEMENT DES DIFFÉRENDS
9.1. Accord amiable

9.1.1 En cas de litige ou de différend entre les Parties né de la présente Convention ou
en relation avec celle-ci, les Parties concernées s’engagent, avant d’instituer toute

58

9:72

9.2.

9.2.1

9,22

9.2.3

Version de signature

procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir à un
règlement à l'amiable.

À cet effet, les Parties se rencontreront dans les quinze (15) Jours Ouvrés de
l'invitation à une telle rencontre adressée par la Partie la plus diligente. Si le litige ou
le différend n’est pas l’objet d’un règlement amiable dans les quinze (15) Jours
Ouvrés de la réunion, toute Partie peut le soumettre à l'arbitrage, conformément
aux stipulations de l'Article 9.2.

Arbitrage

Tout différend découlant de la présente Convention ou en relation avec celle-ci
sera tranché selon le règlement d’arbitrage de la Chambre de Commerce
Internationale par (3) arbitres siégeant à Paris, France et désignés conformément à
ce règlement et statuant selon le droit de la RDC. La langue de l’arbitrage sera le
français avec une traduction anglaise si elle est exigée par une Partie, qui devra en
supporter l’ensemble des frais et dépenses.

Chaque Partie aux présentes renonce à tout droit de faire appel de cet arbitrage et la
sentence arbitrale sera définitive, exécutoire et ne pourra étre l’objet d’aucune
révision. L’arbitre pourra, si requis par la Partie introduisant la réclamation (et si
cette Partie prévaut), accorder l'exécution en nature à titre de réparation de tout
manquement à un engagement d’une Partie au titre de la présente Convention,
sans préjudice de la possibilité d’une exécution en nature à titre de réparation dans
la juridiction compétente.

Dans le cadre de toutes procédures juridiques ou d’arbitrage, y compris les
questions relatives à la procédure ou à l'application des décisions, chaque Partie
renonce expressément ct irrévocablement au droit de se prévaloir de toute
protection qui serait fondée sur une immunité, y compris l’immunité en matière de
juridiction, l’immunité d’exécution, ainsi que toute immunité diplomatique ou de
souveraineté.

Version de signature

La Présente Convention est signée le [e] en huit (8) exemplaires originaux, soit un (1)

exemplaire original pour chaque signataire.

POUR LA RÉPUBLIQUE DÉMOCRATIQUE DU CONGO

[Nom]

[Titre]

POUR LA GÉNÉRALE DES CARRIÈRES ET DES MINES

[Nom] [Non]
[Titre] [Titre]
POUR LA SOCIÉTÉ POUR HIGHWIND PROPERTIES
IMMOBILIÈRE DU CONGO S.A.S LIMITED
[Non] [Nom]
[litre] [ivre]
POUR PAREAS LIMITED POUR INTERIM HOLDINGS
LIMITED
[Nom] [Non]
[Titre [Titre]

Version de signature

POUR BLUE NARCISSUS LIMITED POUR LA COMPAGNIE DE
TRAITEMENT DES REJETS DE
KINGAMYAMBO S.A.

[Nom] [Nom]
[Livre] [Titre]

61

Version de signature

ANNEXE 5
PE 7044

[Voir page suivante)

tr .f
EN

l
REPUBLIQUE DEMOCRA TIQUE DU CONGO
CABASTRE MINIER

CERTIFICAT D'EXPLOITATION

N°CAMI/CE/.5813 /09.

Œn exécution de l'Arrêté Ministériel n° 0677/CAB.MIN/MINES/01/2009 du 16/10/2009 postant octroi-be
PERMIS D'EXPLOITATION n°7044, au nom be GECAMINES apant son siège social sig Boulevard Kamanyola, n°419,

Lubumbashi/Katanga, Se

€st établi Le résent CERTIFICAT D'EXPLOITATION qui lui confère Le droit exclusif b'effectuer, du
16/10/2099 au 07/05/2022, Les trabaux de recherches, de développement et d'exploitation des substances minérales suivantes :
Cobalt, Cuivre, Nickel et Or à l’intérieur du périmètre faisant l'objet du PERMIS D'EXPLOITATION composé de 10 carrés situés
daus Le Territoire de Mutshatsha, Bistrict de Kolwezi, Hrobince du Katanga,

Les coordonnées géographiques des sommets dudit périmètre sont reprises dans l'Annexe 1 qui fait pactie
intégrante du présent CERTIFICAT.

Bélivré à Kinshasa, le :.?
DIRECTEUR GENERAL ADJOINT

ut ON
Joseph AMISI MATONGO

Hontions Spécifiques
LE An en nn ee mas qe arphcaon de Far 92 du Ramon Min, Hestru e espece dépoaire du Chpire du Tire XVI dut Ragement nt mise en canfomi enomnamente ds
opérations exécutées en vertu de son PERMIS D'EXPLOITATION.
Ales! également rappelé le dépôt de l'ttstaion de Commencement des travaux de développement t de constsion dans les 3 ana de la déiivrance du btre.
Tout modificafion uitéreure du présent CERTIFICAT D'EXPLOITATION sera, selon le cas, portée au dos de c fre ou reprise dans une des annexes complémentaires qui en feront parties intégrantss,
FT REPUBLIQUE DEMOCRATIQUE DU CONGO

ER

DIRECTION GENERALE

pions 015 162618 | Croisement des Avenues Mpolo Maurice et
acsimile: Kasa-Vubu, GOMBE
BP 7987, Kin |

Email: info@cami.cd

Website: www.cami.cd KINSHASA

EXTRAIT DE LA CARTE DE RETOMBE MINIÈRE

[Titre 7044
|
(re Permis d'Exploitation
Î
itulaire  GECAMINES

ue Katanga, Kolwezi, Mutshatsha
nnexe 1

Cartes de Retombe S14/25 Nombre de carrés 70

Datum WGS84 Date d'Octroi 16/10/2009

Projection LAS UTM Date de fin de validité 07/05/2022
A
REPUBLIQUE DEMOCRATIQUE DU CONGO

CADASTRE MINIER h
Û HE
. DIRECTION GENERALE
rit IS 11 Croisement des Avenues Mpolo Maurice et
Facsimile:
Email: infoa cami.cd Kasa-Vubu, GOMBE
RER BP 7987, Kin 1
| Website: www.cami.cd ,
KINSHASA

LISTE DES COORDONNEES GEOGRAPHIQUES

itre 7044

ype Permis d'Exploitation

itulaire  GECAMINES

Localisation Katanga, Kolwezi, Mutshatsha
nnexe 1
Longitude Latitude
Sommets Deg Min Sec Deg Min Sec
1 25 26 30.00 -10 35 00.00
2 25 26 30.00 Il -10 36 00.00
3 25 28 00.00 -10 36 00.00
4 25 28 00.00 -10 41 00.00
5 25 27 30.00 -10 ai 00.00
6 25 27 00.00 | -10 41 00.00
7 25 27 00.00 -10 39 00.00
8 25 24 30.00 -10 39 00.00
9 25 24 30.00 -10 38 00.00 |
10 25 23 00.00 -10 38 00.00
11 25 23 00.00 -10 36 00.00
12 25 [ 24 30.00 -10 36 00.00
13 25 24 | 30.00 -10 35 00.00
Cartes de Retombe S11/25 ; Nombre de carrés 70
Datum WGS84 ; Date d'Octroi 16/0/2009
Projection ï UTM Date de fin de validité 07/05/2022

i,

